2012 COPS Hiring Program (CHP)
Grant Owner’s Manual

U.S. Department of Justice. Office of Community Oriented Policing Services
Bernard K. Melekian, Director

www.cops.usdoj.gov

2012 COPS Hiring Program (CHP)
Grant Owner’s Manual
This manual was created to assist COPS Hiring Program (CHP) grantees with the administrative and financial
matters associated with the grant.
For more information about your CHP grant, please contact your COPS Grant Program Specialist. If you do not
know the name or telephone number of your Grant Program Specialist, please contact the COPS Office Response
Center at 800.421.6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street, N.E.
Washington, DC 20530
COPS Online: www.cops.usdoj.gov
June 1, 2012

COPS Hiring Program (CHP) Grant Owner's Manual

CONTENTS
GETTING STARTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  1
I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  3
The Award Document. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  3
Grant Conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  4
Reasons for Grant Conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  4
Review of Grant Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  5
1. Grant Owner’s Manual. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  5
2. Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  5
3. Allowable Costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  6
4. Local Match . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  7
5. Supplementing, Not Supplanting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  8
6. Retention . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
7. Extensions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11
8. Modifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11
9. Evaluations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  12
10. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
11. Federal Civil Rights Laws. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
12. Equal Employment Opportunity Plan (EEOP) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
13. Grant Monitoring Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
14. Employment Eligibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
15. Community Policing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
16. Community Policing Self Assessment Tool (CP-SAT). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
17. Contracts With Other Jurisdictions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  18
18. False Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  18
19. Additional High-Risk Grantee Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  18
20. Central Contractor Registration and Universal Identifier Requirements . . . . . . . . . . . . . . .  19
21. Reporting Subawards and Executive Compensation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  20
What are the specific rules regarding termination of grant funding? . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
Accepting the Grant Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
Who should sign the Award Document for our agency?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
When must the Award Document be returned?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  25
II. ACCESSING GRANT FUNDS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
Payment Method. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
What method of payment is used?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
Setting Up Your Account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
How do we set up a GPRS account? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
How do we fill out the payment enrollment forms?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
When should Federal Financial Reports be filed?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
Additional Payment Questions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
Can we receive advances? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
How often can we request reimbursement of costs?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
Can we earn interest on our grant funds?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28

i

COPS Hiring Program (CHP) Grant Owner's Manual

III. FINANCIAL RECORD MAINTENANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
Accounting Systems and Records. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
What accounting systems are required?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
What records must be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
How long must documents be kept?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
What if we have more than one grant? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
Who may access our records?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
IV. FEDERAL AUDIT REQUIREMENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
Requirements and Audits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
What are the regulations governing Single Audit Act (SAA) requirements?. . . . . . . . . . . . . . . . . . .  30
Who must have an SAA audit? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
What is the role of the Office of the Inspector General (OIG)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
How are COPS Office grants selected for an OIG audit?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
Typical Audit Findings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
V. REPORTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
Federal Financial Reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
How do we file a Federal Financial Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
When are Federal Financial Reports due? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
How will grant funds be monitored? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
Program Progress Reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
How do we file a Program Progress Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
How do we obtain online access to complete the Program Progress Report? . . . . . . . . . . . . . . . .  34
Do we need to request a Program Progress Report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
When are Program Progress Reports due? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
What kind of information will these reports require? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
What if we make a mistake or need to modify the report after it is submitted? . . . . . . . . . . . . . . .  35
Will the data that we submit be publicly available? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
Contact Points to Obtain Technical Assistance and Report Violations . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
VI. COMMUNITY POLICING ACTIVITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
VII. WHEN THE GRANT PERIOD HAS ENDED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  37
Final Federal Financial Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  37
When should all of the grant monies be spent? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  37
Final Program Progress (Closeout) Report. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  37
Retention. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38
VIII. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
IX. GLOSSARY OF TERMS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
X. APPENDIXES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
Appendix A – List of Source Documents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
Appendix B – Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
Appendix C – Community Policing Defined . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  53
Appendix D – COPS Hiring Program (CHP) File Management:
Documents to Maintain in CHP Grant File . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  60

ii

COPS Hiring Program (CHP) Grant Owner's Manual

GETTING STARTED

Congratulations on receiving a grant from the U.S. Department of Justice, Office of Community
Oriented Policing Services (the COPS Office). COPS Hiring Program (CHP) grants provide funding directly
to law enforcement agencies to hire and/or rehire career law enforcement officers for the advancement
of public safety through an increase in their community policing capacity and crime prevention efforts.
2012 CHP grants will cover up to 75 percent of the approved entry-level salary and fringe benefits
of each newly hired and/or rehired, full-time sworn career law enforcement officer over the 3-year
(36 months) grant period, with a minimum 25 percent local cash match requirement and a maximum
federal share of $125,000 per officer position. CHP grant funding is based on your agency’s entry-level
salary and fringe benefits for full-time officers at the time of grant application. Any additional costs
above the approved entry-level salaries and fringe benefits are the responsibility of the grantee agency.
Furthermore, all grant recipients must retain any CHP-funded officer positions awarded for at least
12 months after the 36 months of federal funding has ended for each position.
Funding under this program may be used to:

• Hire new officers, which includes filling existing officer vacancies that are no longer funded in your

agency’s budget. The newly-hired officers MUST be military veterans. Under 2012 CHP, a military
veteran is defined as an individual who has served on active duty at any time in the armed forces
for a period of more than 180 consecutive days, any part of which occurred on or after September
11, 2001, and who has been discharged or released from active duty in the armed forces under
honorable conditions. These positions must be in addition to your current budgeted (funded) level
of sworn officer positions, and the officers must be hired on or after the official grant award start
date as it appears on your agency’s Award Document. If your agency has been awarded new hire
positions, you will be required to take active and timely steps consistent with your departmental
hiring policies to hire military veterans.

• Rehire officers laid off by any jurisdiction as a result of state, local, or Bureau of Indian Affairs (BIA)
budget cuts. The rehired officers must be rehired on or after the official grant award start date as
it appears on your agency’s Award Document. Documentation must be maintained showing the
date(s) that the positions were laid off and rehired.

• Rehire officers who were, at the time of grant application, scheduled to be laid off (by your

jurisdiction) on a specific future date as a result of state, local, or BIA budget cuts. Grantees will be
required to continue funding the positions with local funding until the date(s) of the scheduled
lay-offs. The dates of the scheduled lay-offs and the number of positions affected must have
been identified in the 2012 CHP application. In addition, documentation must be maintained
detailing the dates and reason(s) for the lay-offs. Furthermore, agencies are required to maintain
documentation that demonstrates that the scheduled lay-offs are occurring for local economic
reasons unrelated to the availability of CHP grant funds. Such documentation may include
local council meeting minutes, memoranda, notices, or orders discussing the lay-offs, budget
documents ordering jurisdiction-wide budget cuts, and/or notices provided to the individual
officers regarding the lay-offs.

1

COPS Hiring Program (CHP) Grant Owner's Manual

The allowable uses of your agency’s CHP grant are specified on the CHP Financial Clearance
Memorandum. If your agency’s local fiscal conditions have changed since submitting the 2012 CHP
application and your agency wishes to modify its CHP grant to reprogram awarded funding into a
different hiring funding category, please refer to page 11 of this manual for detailed information on
requesting a post-award grant modification.
This CHP Grant Owner’s Manual will assist your agency with the administrative and financial
matters associated with your grant. It was developed by the COPS Office to ensure that all CHP
grantees clearly understand and meet the requirements of their grant. Please review this manual
carefully, because a failure to follow grant requirements can have serious ramifications. Please do
not hesitate to call the COPS Office Response Center at 800.421.6770 if you need assistance with the
implementation of your grant.
Thank you for providing us with the opportunity to work in partnership with your community.

2

COPS Hiring Program (CHP) Grant Owner's Manual

I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS

To officially accept and begin your COPS Hiring Program grant, your agency must access www.cops.
usdoj.gov and select the Account Access link in the upper right corner to log in, review, sign, and return
both sides of the Award Document and Grant Terms and Conditions to the COPS Office by e-mail, fax,
or standard mail within 90 days of the date shown on the award congratulatory letter. Stamps and/or
electronic signatures will not be accepted.
Signed award documents may be returned to the COPS Office via one of the three options listed below:
Electronic Mail
CHP@usdoj.gov
Fax
202.514.1335
Standard Mail
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: CHP Control Desk
145 N Street, N.E.
Washington, DC 20530
Your agency will not be able to draw down grant funds until the COPS Office receives your signed
Award Document. For more information on drawing down grant funds, please see Section II, “Accessing
Grant Funds.”

The Award Document

The Award Document is the document indicating your official grant funding amount, the number of
officer positions awarded, the type of positions awarded, the grant number, the grant conditions, and
the award start and end dates.
The Award Document is pre-printed with your agency’s law enforcement and government executives’
names and addresses. If this information is incorrect or has changed, please complete the Change
of Information (COI) form online at www.cops.usdoj.gov through the Account Access link. If the law
enforcement or government official has changed since the time of application, please have the current
law enforcement executive and/or government executive for your agency sign the Award Document.
Please do not make corrections to the original Award Document (including the use of correction
fluid). The COPS Office will not accept an altered Award Document. Once you have reviewed your
Award Document, please sign it, make a copy of all pages of the document for your records, and e-mail,
fax, or mail both sides of the signed award to the COPS Office, along with all award condition pages,
within 90 days of the date shown on the award congratulatory letter.
The award start date indicated on the Award Document means that your agency may be reimbursed
for any allowable costs incurred on or after this date. The duration of your CHP grant award is 3 years
(36 months) of funding for each position awarded.
Your grant number is in the following format: 2012-ULWX-0000 or 2012-UMWX-0000 for grants
awarded in FY2012. The COPS Office tracks grant information based upon this number. Therefore, it
is important to have your agency’s grant number (and/or your agency’s ORI number) readily available
when corresponding with the COPS Office.

3

COPS Hiring Program (CHP) Grant Owner's Manual

Your ORI number begins with your state abbreviation followed by five numbers and/or letters (e.g.,
VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking
information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic grant
information based upon this ORI number. If your agency does not have an ORI number assigned by the
FBI, the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases, the
last two digits will be “ZZ”). If you have any questions regarding your grant, please refer to your grant
number and/or your agency’s ORI number when you contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or
thirteen-digit federal tax identification number assigned to you by the Internal Revenue Service (IRS). If
your OJP vendor number differs from your tax identification number, the OJP vendor number is only to
be used for administrative purposes in connection with this grant program, and should not be used for
IRS purposes.

Grant Conditions

The grant conditions are listed on your agency’s Award Document. By accepting this grant, you are
obtaining federal funds from the COPS Office. As part of that agreement, your agency acknowledges
that it will comply with these conditions (and, if applicable, additional special conditions specific to
your agency). The section that follows describes in detail each of the award conditions, their rationale,
and their implications. It also addresses many frequently asked questions. If you have additional
questions concerning any of these grant conditions, please contact your COPS Grant Program Specialist
at 800.421.6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency
from drawing down or accessing grant funds until the special conditions are satisfied as determined by
the COPS Office. Any special conditions will be included with your award package. However, if you have
questions about the special conditions, please call your COPS Grant Program Specialist at 800.421.6770.

Reasons for Grant Conditions
The requirements of your CHP grant are established within:

• The Public Safety Partnership and Community Policing Act of 1994, which established the
COPS Office.

• Applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of

Management and Budget (OMB), the Government Accountability Office (GAO), and the United
States Treasury.

• The specific CHP programmatic requirements established by the COPS Office.
A list of source documents for this manual is provided in Appendix A. You may request copies of any
source reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street, N.W., Room G 236
Washington, DC 20503
COPS-specific documents may be requested directly from the COPS Office.

4

COPS Hiring Program (CHP) Grant Owner's Manual

Review of Grant Conditions
By signing the Award Document to accept this COPS Hiring Program grant, your agency agrees to abide
by the following grant conditions:

1. Grant Owner’s Manual

The grantee agrees to comply with the terms and conditions in this COPS Hiring Program Grant Owner’s
Manual; COPS statute (42 U.S.C. §. 3796dd, et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as applicable
(governing administrative requirements for grants and cooperative agreements); 2 C.F.R. Part 225 (OMB
Circular A-87), 2 C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R. Part 230 (OMB Circular A-122), and 48 C.F.R. Part
31.000 et seq. (FAR 31.2) as applicable (governing cost principles); OMB Circular A-133 (governing audits);
representations made in the original grant application and/or the COPS Hiring Program application update;
and all other applicable program requirements, laws, orders, regulations, or circulars.
Why This Condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies
that apply to your grant. Your agency will be responsible for the information and rules contained in
this manual and for implementing your grant in compliance with the applicable terms, conditions,
and regulations. More detailed guidance regarding any particular grant requirement or your agency’s
specific circumstances can be requested through your COPS Grant Program Specialist.
What You Should Do:
Please read the entire CHP Grant Owner’s Manual carefully prior to signing the grant Award Document.
If you have any questions, please contact your COPS Grant Program Specialist. When accepting your
grant award, you should ensure that the proper reporting and financial systems are in place to satisfy
the grant requirements.

2. Assurances and Certifications

The grantee acknowledges its agreement to comply with the Assurances and Certifications forms that were
signed as part of its CHP application.
Why This Condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving
grants, several provisions of federal law require us to seek your assurances and certifications regarding
certain matters. Most of the assurances and certifications apply to all federal grant programs.
What You Should Do:
Applicants to COPS grant programs are required to sign the Assurances and Certifications forms at the
time of application and application update. Signing these documents assures the COPS Office that you
have read, understood, and accepted the grant terms and conditions outlined in the Assurances and
Certifications. Please read these documents carefully as signatures on these documents are treated as a
material representation of fact upon which reliance will be placed when the U.S. Department of Justice
determines whether to award the covered grant. Additional copies of the Assurances and Certifications
forms are contained in Appendix B of this manual. If you have any questions about them, please
contact your COPS Grant Program Specialist at 800.421.6770.

5

COPS Hiring Program (CHP) Grant Owner's Manual

3. Allowable Costs

The funding under this project is for the payment of approved full-time entry-level salaries and fringe benefits
over 3 years (for a total of 36 months of funding) for career law enforcement officer positions hired and/or
rehired on or after the official grant award start date. Any salary and fringe benefit costs higher than entrylevel that your agency pays a CHP-funded officer must be paid with local funds.
Your agency is required to use CHP grant funds for the specific hiring categories awarded. Funding under this
program may be used for the following categories:
a. Hiring new officers, which includes filling existing officer vacancies that are no longer funded in
your agency’s budget. All officers hired under this category must be military veterans. Under this
program, a military veteran is defined as an individual who has served on active duty at any time in
the armed forces for a period of more than 180 consecutive days, any part of which occurred on or
after September 11, 2001, and who has been discharged or released from active duty in the armed
forces under honorable conditions;
b. Rehiring officers laid off by any jurisdiction as a result of state, local, or Bureau of Indian Affairs (BIA)
budget cuts; and/or
c. Rehiring officers who were, at the time of grant application, scheduled to be laid off (by your
jurisdiction) on a specific future date as a result of state, local, or BIA budget cuts.
If your agency’s local fiscal conditions have changed and your agency needs to change one or more of the
funded hiring categories, your agency should request a post-award grant modification and receive prior
approval before spending CHP funding under the new category.
The Financial Clearance Memorandum (FCM), included in your award package, specifies the amount of
COPS Hiring Program funds awarded to your agency for officer salaries and approved fringe benefits. Please
note that the salary and fringe benefit costs requested in your original application may have been updated
or corrected from the original version submitted to the COPS Office. You should carefully review your Final
Funding Memorandum (FFM), which is also included in your award package. The FFM contains the final
officer salary and fringe benefit categories and amounts for which your agency was approved. You will note
that some costs may have been adjusted or removed. Your agency may only be reimbursed for the approved
cost categories that are documented within the FFM, up to the amounts specified in the FFM. Your agency
may not use CHP funds for any costs that are not identified as allowable in the Financial Clearance
Memorandum and Final Funding Memorandum.
Only actual allowable costs incurred during the grant award period will be eligible for reimbursement and
drawdown. If your agency experiences any cost savings over the course of the grant (for example, your grant
application overestimated the total entry-level officer salary and fringe benefits package), your agency
may not use that excess funding to extend the length of the grant beyond 36 months. Any funds remaining
after your agency has drawn down for the costs of approved salaries and fringe benefits incurred for each
awarded position during the 36-month funding period will be deobligated during the closeout process, and
should not be spent by your agency.
Why This Condition:
CHP funds may only be used to pay for entry-level salaries and fringe benefits for 36 months for full-time
career law enforcement officers hired and/or rehired on or after the award start date. You may use the
CHP grant to hire and/or rehire experienced officers, but grant funding must be limited to paying your
agency’s entry-level salary and fringe benefits; any costs higher than entry-level must be paid by your
agency with local funds.
6

COPS Hiring Program (CHP) Grant Owner's Manual

What You Should Do:
All grantees should keep and maintain the most recent, approved version of your 2012 CHP application.
To view and print this document, you can log into your account at www.cops.usdoj.gov. Please select
COPS Applications from the menu of services and click on the print icon to download the most recent
version of your application in .pdf format.
Refer to your FCM for the list of approved allowable costs. Salaries covered by CHP must be based
on your agency’s standard entry-level salary and fringe benefits package under the laws or rules that
govern hiring by your agency. Salary and fringe benefit payments must be based on payroll records
supported by time and attendance records or their equivalent. Examples of the types of records
your agency must keep to document allowable costs are described in Section III of this manual. Any
additional costs above the approved entry-level salaries and fringe benefits are the responsibility of
the grantee agency. Civilian positions, salaries and fringe benefits of part-time officer positions, overtime,
training, weapons, communication equipment, and vehicles cannot be funded with your CHP grant.
CHP grant funding may be used to pay the approved entry-level salaries and fringe benefits of newly
hired officer recruits while they are in basic academy training prior to swearing them in, if it is your
agency’s standard practice to pay recruits while in training.
An agency awarded new officer positions under CHP must hire military veterans to fill those positions.
Please ensure that the officer’s record of service indicates that at least 180 consecutive days of active
duty occurred on or after September 11, 2001, and verify that the character or discharge from service
was honorable. If a suitable candidate leaves before the end of the grant, he/she must be replaced
with another military veteran as defined in the award terms and conditions. If an agency’s economic
condition changes after receiving a CHP grant resulting in the layoffs of positions, and they wish to
change the hiring category, the COPS Office will only consider a modification request into the rehire
category for post-application layoffs after an agency has made final, approved budget and/or personnel
decisions; see further under Grant Condition #8.
Please be advised that grantees may not use COPS funding for the same item or service also funded by
another U.S. Department of Justice award.

4. Local Match

Grantees are required to contribute a local match of at least 25 percent towards the total cost of the approved
grant project, unless waived in writing by the COPS Office. The local match must be a cash match from funds
not previously budgeted for law enforcement purposes and must be paid during the grant award period. The
local match contribution must be made on an increasing basis during each year of the 3-year grant period,
with the federal share decreasing accordingly.
Why This Condition:
2012 CHP provides up to 75 percent of the allowable costs of this grant project (up to a maximum
federal share of $125,000 per officer position), and grantees are therefore responsible for at least 25
percent of the total project costs. The local match must be a cash match made from local, state, or other
non-COPS funds. Federal funds (other than COPS Office funds) may be used to meet your local match
only if the federal funds are authorized by statute for that purpose and approved by both the federal
agency providing those funds and the COPS Office.

7

COPS Hiring Program (CHP) Grant Owner's Manual

What You Should Do:
Matching contributions must be made on an increasing basis during each year of the 3-year program,
with the federal share decreasing accordingly. The local match must be paid in full during the active
grant period; payments made prior to the CHP award start date or after the grant end date do not
qualify as a local match. If your agency must withdraw from the grant period prior to the end of grant
funding, your agency is responsible for ensuring that the federal share of funds expended is limited to a
maximum of 75 percent of the total program costs expended. If you have questions about the timing of
your local match payments, please contact your COPS Staff Accountant at 800.421.6770.
Your agency must maintain records that clearly demonstrate the source of the local match, the amount
of the local match, and when the local match was contributed. The local match must be in addition to
funds previously budgeted for specific law enforcement purposes. You do not need to provide these
supporting documents to the COPS Office, but such records must be produced in the event of an audit
or site visit. In addition, grantees are required to report the amount of local match contributed on the
quarterly Federal Financial Report (SF-245), line j.
Sources for local match requirements may include:

• Program income funds from asset forfeitures
• Funds from state or local governments that are committed to matching funds for your program
• Funds from federal programs whose statutes specifically authorize their use as matching funds
• Funds contributed by private sources
To maximize the number of communities that would be able to take advantage of CHP grant funding,
only a limited number of local match waiver requests were granted to applicants who were able to
demonstrate severe fiscal distress. The COPS Office relied on the fiscal health data provided in Section
7 of the CHP application and a comparison of the applicant’s fiscal health data with that of the overall
2012 CHP applicant pool to make waiver decisions.

5. Supplementing, Not Supplanting

State, local, or BIA funds budgeted to pay for sworn officer positions irrespective of the receipt of CHP grant
funds may not be reallocated to other purposes or refunded as a result of a CHP grant being awarded. Nonfederal funds must remain available for and devoted to that purpose, with CHP funds supplementing those
non-federal funds. Funding awarded cannot be obligated until after the grant award start date. This means
that CHP funds cannot be applied to any agency cost or obligation incurred prior to the award start date. In
addition, your agency must take active and timely steps pursuant to its standard procedures to fully fund law
enforcement costs already budgeted as well as fill all locally-funded vacancies resulting from attrition during
the life of the grant.
Why This Condition:
The COPS statutory nonsupplanting requirement mandates that grant funds not be used to replace
state or local funds (or, for tribal grantees, BIA funds) that would, in the absence of federal aid, be made
available for the grant purposes. Instead, CHP grant funds must be used to increase the total amount of
funds that would otherwise be made available for hiring and/or rehiring law enforcement officers.

8

COPS Hiring Program (CHP) Grant Owner's Manual

What You Should Do:

• Grant recipients may not reduce their sworn officer budget just to take advantage of the CHP grant
award. Any budget cuts must be for fiscal or other reasons unrelated to the receipt of CHP grant
funds to avoid a violation of the nonsupplanting requirement.

• Grant recipients may not reduce their locally-funded number of sworn officer positions during

the 3-year CHP grant period as a direct result of receiving the CHP funding. Reductions in locallyfunded sworn officer positions that occur for reasons unrelated to the CHP funding—such as citywide budget cuts, for example—do not violate the nonsupplanting requirement, but recipients
must maintain documentation demonstrating the date(s) and reason(s) for the budget cuts to
prove that they were unrelated to the receipt of CHP grant funding in the event of an audit,
monitoring site visit, or other form of grant compliance review.

• Under CHP, the nonsupplanting requirement means that a grant recipient receiving CHP grant

funds to hire a new officer position, including filling an existing officer vacancy that is no longer
funded in the recipient’s local budget, must hire the additional position on or after the official
grant award start date, above its current budgeted (funded) level of sworn officer positions.

• The nonsupplanting requirement also means that a grant recipient that receives CHP funds to

rehire an officer laid off as a result of state, local, or BIA budget cuts, must rehire the officer on or
after the official grant award start date. The grant recipient must maintain documentation in its
CHP grant file showing the dates that the officer was laid off and rehired.

• In addition, the nonsupplanting requirement means that a grant recipient that receives CHP grant
funds to rehire an officer who was, at the time of grant application, scheduled to be laid off on a
specific future date as a result of state, local, or BIA budget cuts, must continue to fund the officer
with its own funds through the grant award start date until the date of the scheduled lay-off.
[For example, if the award start date is July 1 and the lay-off is scheduled for November 1, then
the COPS funds may not be used to fund the officer until November 1, the date of the scheduled
lay-off.] Your agency must have identified the date(s) of the scheduled lay-offs and the number of
officers to be laid off in its application. Grant recipients must maintain documentation showing
the date(s) and reason(s) for the lay-offs, the number of officers laid off, the number of officers
rehired, and the dates the officers were rehired. [Please note that your agency may rehire the
officers scheduled for lay-off with CHP funding on or immediately after the date of the scheduled
lay-off. Unless required by your jurisdiction, your agency is not required to formally complete the
administrative steps associated with the lay-off of the individual officers you are seeking to rehire
so long as your agency can document that a final, approved budget decision was made to lay off
those particular individual officers on the identified lay-off date.]

Documentation that may be used to prove that scheduled lay-offs or budget cuts are occurring for
local economic reasons that are unrelated to the availability of CHP grant funds may include (but are
not limited to) council or departmental meeting minutes, memoranda, notices, or orders discussing
the lay-offs; notices provided to the individual officers regarding the date(s) of the lay-offs; and/or final
budget documents ordering departmental and/or jurisdiction-wide budget cuts. These records must be
maintained with your agency’s CHP grant records during the grant period and for 3 years following the
official closeout of the CHP grant in the event of an audit, monitoring, or other evaluation of your grant
compliance.

9

COPS Hiring Program (CHP) Grant Owner's Manual

6. Retention

At the time of grant application, your agency committed to retaining all sworn officer positions awarded
under the CHP grant with state and/or local funds for a minimum of 12 months following the conclusion of
36 months of federal funding for each position, over and above the number of locally-funded sworn officer
positions that would have existed in the absence of the grant. Your agency cannot satisfy the retention
requirement by using CHP-funded positions to fill locally-funded vacancies resulting from attrition.
Why This Condition:
The retention requirement ensures that the increased officer staffing level under the CHP grant
continues with state and/or local funds for a minimum of 12 months after federal funding ends.
What You Should Do:
At the time of grant application, your agency was required to affirm that it plans to retain all sworn
officer positions awarded under the CHP grant and identify the planned source(s) of retention
funding. Your agency committed to retaining each awarded position for at least 12 months following
the conclusion of 36 months of federal funding for that position. The retention period begins for an
awarded officer position once that position has completed the 36-month implementation period. If
an agency is awarded several officer positions, the retention period for each individual officer position
begins upon completion of 36 months of funding for that position (not based on the cumulative grant
award end date).
The retained CHP-funded position(s) must be added to your agency’s law enforcement budget with
state and/or local funds at the conclusion of grant funding, over and above the number of locallyfunded sworn officer positions that would have existed in the absence of the grant. Absorbing
CHP-funded positions through attrition (rather than adding the extra positions to your budget with
additional funding) does not meet the retention requirement. In addition, COPS grant funding cannot
be used to retain positions awarded under a previous COPS hiring award.
Your agency should maintain documentation demonstrating when the 36-month grant funding period
expired for each awarded position and that each retained position was above and beyond the number
of officer positions that your agency would have otherwise funded with state and/or local funds. We
understand that your agency’s identified source(s) of retention funding may change during the life
of the grant, so your agency should maintain documentation of any changes in the event of an audit,
monitoring, or other evaluation of your grant compliance.
Please note that your agency is required to retain the officer position(s) awarded under the CHP
grant and not the specific officer(s) hired to fill the grant position(s). If a position funded by the CHP
grant becomes vacant during the retention period, your agency is required to take active and timely
steps consistent with your agency’s hiring policies and procedures to fill the position with a new
officer to complete the remainder of the 12-month retention period. Your agency should maintain
documentation demonstrating that you did not delay filling the position and that the steps your
agency took to fill the position were consistent with your hiring policies and procedures.
At the conclusion of federal funding, agencies that fail to retain the sworn officer positions awarded
under the CHP grant may be ineligible to receive future COPS grants for a period of 1 to 3 years. If your
agency is unable to retain any of the awarded officer positions, you should contact your COPS Grant
Program Specialist for further review.

10

COPS Hiring Program (CHP) Grant Owner's Manual

7. Extensions

Your agency may request an extension of the grant award period to receive additional time to implement
your grant program. Such extensions do not provide additional funding. Only those grantees that can
provide a reasonable justification for delays will be granted no-cost extensions. Reasonable justifications
may include difficulties in filling COPS-funded positions, officer turnover, or other circumstances that
interrupt the 36-month grant funding period. An extension allows your agency to compensate for such
delays by providing additional time to complete the full 36 months of funding for each position awarded.
Extension requests must be received prior to the end date of the award.
Why This Condition:
Under federal regulations, requests to extend the grant award period require prior written approval
from the COPS Office. Without an approved extension, your agency is not permitted to draw down
federal funding for costs incurred beyond the official grant award end date. However, if justified, the
COPS Office seeks to accommodate reasonable requests for no-cost time extensions in order to fully
implement the COPS grant.
What You Should Do:
The COPS Office will contact your agency during the last quarter of the grant award period to
determine whether a no-cost time extension is needed. Requests to extend the grant award period
must be received by the COPS Office before the official grant award end date. Failure to submit a
request for a no-cost time extension by the end date may result in the immediate deobligation of any
remaining grant funds.
If your agency has excess funds remaining at the end of the grant due to salary and fringe benefits
costs that were lower than anticipated, your agency cannot extend the 36-month funding period for
the purpose of expending those excess funds. Grantees are entitled to a maximum of 36 months of
federal funding based on the approved salary and fringe benefits costs in the FCM. The COPS Office will
deobligate any remaining grant funds during the closeout process. If you have any additional questions
regarding a no-cost time extension, please contact your COPS Grant Program Specialist.

8. Modifications

During the CHP grant award period, it may become necessary for an agency to modify its CHP grant award
due to changes in an agency’s fiscal or law enforcement situation. Modification requests should be submitted
to the COPS Office when an agency determines that it will need to shift officer positions awarded in one
hiring category into a different hiring category, reduce the total number of positions awarded, shift funds
among benefit categories, and/or reduce the entry-level salary and fringe benefit amounts. For example, an
agency may have been awarded CHP grant funding for ten new, additional full-time sworn officer positions,
but due to severe fiscal distress/constraints, the agency determines it is unable to sustain all ten positions
and must reduce its request to five full-time positions; or an agency may have been awarded CHP grant
funding for two new, additional sworn officer positions, but due to fiscal distress/constraints the agency
needs to change the hiring category from the new hire category to the rehire category for officers laid off or
scheduled for lay-off on a specific future date post-application. Grant modifications under CHP are evaluated
on a case-by-case basis. The COPS Office will only consider a modification request after an agency makes
final, approved budget and/or personnel decisions. An agency may implement the modified grant award
following written approval from the COPS Office. Please be aware that the COPS Office will not approve any
modification request that results in an increase of federal funds.

11

COPS Hiring Program (CHP) Grant Owner's Manual

Why This Condition:
Under federal regulations, you are required to expend federal funds only as approved in the FCM.
In addition, under CHP you are expected to expend funding only for the specific hiring categories
awarded, as indicated on your Award Document. Any requests to change or alter a grant award should
be submitted to the COPS Office for prior approval. Following written approval from the COPS Office,
implementation of the modified award may begin.
What You Should Do:
You should notify the COPS Office if you determine that your agency will need to change hiring
categories, reduce the total number of positions awarded, or make other changes to the entry-level
salary and benefit amounts/categories. To modify your award from the new hire category to the rehire
category, your agency must submit a COPS Hiring Award Modification Request form and the required
supporting documentation to the COPS Office. A copy of this form is available on the COPS Office
website at www.cops.usdoj.gov/pdf/COPS_Hiring_Modification_Form.pdf. For all other modifications,
a request on your agency’s letterhead should be submitted to the COPS Office referencing your grant
number, the proposed changes, details of why the change is needed, etc. Please note that agencies that
request a modification from a rehire category to the new hire category must follow the same hiring
guidelines identified in Grant Condition #3, which requires that all new hires be military veterans.
For additional information about the process for submitting your specific grant modification request,
please contact your COPS Grant Program Specialist at 800.421.6770. The COPS Office will then evaluate
your request and notify your agency of our decision in writing. Implementation of the modified grant
award may begin following written approval from the COPS Office. Please note that modification
approvals for active grants will often be accompanied by a Modified Award Document reflecting
the approved changes. If applicable, your agency is required to sign and submit the Modified Award
Document to officially accept the grant modification.

9. Evaluations

The COPS Office may conduct monitoring or sponsor national evaluations of the COPS Hiring Program. The
grantee agrees to cooperate with the monitors and evaluators.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the
program may be carried out or commissioned by the Attorney General for the furtherance of the
purposes of the Act. The COPS Office conducts evaluations to determine what programs are working,
how programs may be improved, and why certain programs are more successful than others.
Specifically, the COPS Office may assess the way in which your agency implements its CHP grant. In
some jurisdictions, COPS staff or evaluators may study the effectiveness of funded programs, projects,
and activities. Evaluators may collect information about the programs’ effect on crime, victims of
crime, and the quality of life in communities. In addition, they may ask questions about the challenges
encountered during project implementation, how residents feel about community policing, and how
police feel about their work. This information will be useful to other communities and police agencies
across the country.
What You Should Do:
When evaluations are undertaken, you may be contacted in writing with specific requests for
information. In general, evaluators may need to speak with individuals in your department, observe
activities, and obtain written reports about and from your department. You will be asked to facilitate
any site visits and information-gathering activities. In addition, you will be asked to provide accurate
and timely information about your grant activities. You should fully comply with any requests made
regarding these evaluations.
12

COPS Hiring Program (CHP) Grant Owner's Manual

10. Reports

To assist the COPS Office in the monitoring of your award, your agency will be responsible for submitting
quarterly programmatic progress reports and quarterly financial reports.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and
policies require that financial assistance provided by the federal government be monitored carefully to
ensure the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing
basis, the progress of our programs and grantees.
What You Should Do:
This grant condition is designed to make your agency aware of reporting requirements associated
with CHP grants. Quarterly programmatic progress reports and a final programmatic closeout report
will be required to be submitted directly to the COPS Office through the Account Access link of the
COPS Office website at www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal
Financial Reports using Standard Form 425 (SF-425) within 30 days after the end of each calendar
quarter. A final SF-425 will be due within 90 days after the end of the grant period. This report reflects
the actual cumulative federal monies spent, unliquidated obligations incurred, and the unobligated
balance of federal funds. Agencies with more than one delinquent programmatic and/or financial
report submission per fiscal year may be subject to delays in receiving reimbursement for allowable
expenses and may be required to receive technical assistance to improve compliance with reporting.
These reports are discussed in greater detail in Section V (“Reports”) of this manual. All reports should
be submitted within the deadlines given to avoid suspension or possible termination of grant funds or
other remedial actions; failure to submit required reports may also impact future funding opportunities.

11. Federal Civil Rights Laws

As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and
will require any subgrantees, contractors, successors, transferees, and assignees not to), on the ground of
race, color, religion, national origin (which includes providing limited-English proficient persons meaningful
access to your programs), sex, disability, or age, unlawfully exclude any person from participation in, deny
the benefits of, or employment to any person, or subject any person to discrimination in connection with
any programs or activities funded in whole or in part with federal funds. These civil rights requirements
are found in the non-discrimination provisions of Title VI of the Civil Rights Act of 1964, as amended (42
U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d);
Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age Discrimination Act of
1975 (42 U.S.C. §6101, et seq.); Title IX of the Education Amendments of 1972, as amended (20 U.S.C. 1681
et seq.); and the corresponding DOJ regulations implementing those statutes at 28 C.F.R. part 42 (subparts
C, D, E, G, and I). You also agree to comply with Executive Order 13279 Equal Treatment for Faith-Based
Organizations and its implementing regulations at 28 C.F.R. Part 38, which requires equal treatment of
religious organizations in the funding process and non-discrimination of beneficiaries by Faith-Based
Organizations on the basis of belief or non-belief.
Why This Condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. As a result, grantees are required to comply with the civil rights
requirements found in the non-discrimination provisions referenced above. A hold may be placed on
your award if it is deemed that your agency is not in compliance with federal civil rights laws and/or is
not cooperating with an ongoing federal civil rights investigation. If a hold is placed on your award, you
will not be able to obligate or draw down federal funds under your agency’s COPS grant award until you
comply with federal civil rights laws and/or cooperate with any ongoing federal civil rights investigation.

13

COPS Hiring Program (CHP) Grant Owner's Manual

What You Should Do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.

12. Equal Employment Opportunity Plan (EEOP)

All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why This Condition:
It is the experience of the Justice Department in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office,
that “the full and equal participation of women and minority individuals in employment opportunities
in the criminal justice system is a necessary component to the Safe Streets Act’s program to reduce
crime and delinquency in the United States” (28 C.F.R. § 42.301). EEOPs do not impose quotas or hiring
requirements on recipients.
What You Should Do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal
status, the number of its employees, and the amount of the award.
If your organization received an award for less than $25,000; or if your organization has fewer than
50 employees, regardless of the amount of the award; or if your organization is a medical institution,
educational institution, non-profit organization, or Indian tribe, then your organization is exempt from the
EEOP requirement. However, your organization must complete Section A of the Certification Form, which
explains that your organization is eligible for this exemption, and then return the form to the Office for
Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street, N.W., Washington,
DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/about/ocr/eeop.htm. Recipients
that are exempt from the EEOP requirement are still responsible for complying with all applicable federal
civil rights laws that prohibit recipients from discriminating in employment or in the delivery of services
or benefits.
If your organization is a governmental agency or a business and has received a single award
between $25,000 and $500,000 and has 50 or more employees (counting both full- and part-time
employees but excluding political appointees), then your organization has to prepare an EEOP
Short Form, but it does not have to submit the EEOP Short Form to the OCR for review. Instead,
your organization has to maintain the EEOP Short Form on file and make it available to the OCR for
review on request. For assistance in developing an EEOP Short Form, please consult OCR’s website
at www.ojp.usdoj.gov/about/ocr/eeop.htm. You may also request technical assistance from an EEOP
specialist at the OCR by calling 202.307.0690. In addition, your organization has to complete Section B
of the Certification Form, which explains that your organization is eligible for the exemption from the
submission requirement, and your organization must return the form to the OCR at the above address.
The Certification Form can be found at www.ojp.usdoj.gov/about/ocr/eeop.htm.
If your organization is a governmental agency or a business and has received a single award for $500,000
or more and has 50 or more employees (counting both full- and part-time employees but excluding
political appointees), then it has to prepare an EEOP Short Form and submit it for review to the OCR at
the above address within 60 days of the notification of the award. For assistance in developing an EEOP
Short Form, please consult OCR’s website at www.ojp.usdoj.gov/about/ocr/eeop.htm. You may also
request technical assistance from an EEOP specialist at the OCR by calling 202.307.0690.
14

COPS Hiring Program (CHP) Grant Owner's Manual

13. Grant Monitoring Activities

Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their grant conditions and other applicable statutory regulations. The
COPS Office is also interested in tracking the progress of our programs and the advancement of community
policing. Both aspects of grant implementation—compliance and programmatic benefits—are part of the
monitoring process coordinated by the U.S. Department of Justice. Grant monitoring activities conducted by
the COPS Office include site visits, office-based grant reviews, alleged noncompliance reviews, financial and
programmatic reporting, and audit resolution. As a CHP grantee, you agree to cooperate with and respond to
any requests for information pertaining to your grant.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994, states that each grant program must
contain a monitoring component. The COPS Office actively monitors how grantees are adhering to
COPS grant requirements and develops the best technical assistance based on this feedback.
What You Should Do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office,
or an entity designated by the COPS Office, to examine your agency’s use of federal funds, both
programmatically and financially. The most common ways are:
1.

Site Visits—The COPS Office conducts grantee site visits to ensure compliance with grant terms
and conditions. These visits also provide firsthand observation of the grantee’s community
policing strategies. Promising practices identified during site visits are documented and
may be shared with the law enforcement community. Technical assistance and follow-up
are conducted to address potential and actual vulnerabilities. The purpose of site visits is
therefore three-fold: review community policing activities, ensure grantee compliance, and
provide customer service and technical assistance. If selected, you will be notified in writing in
advance of any on-site review of your COPS grants. This review is generally performed over a
one or more day period and also provides an opportunity for agency representatives to seek
assistance on any grant implementation issues. Your agency will be notified in writing of the
results and any action required to remedy identified grant violations.

2.

Office-Based Grant Reviews (OBGRs)—In lieu of a site visit, certain grants are selected for a
review conducted at the COPS Office. If selected, your agency will be contacted at the start
of this review and our staff will work with your agency to correct any grant problems or
deficiencies through telephone, e-mail, fax, and/or written correspondence with your agency.

3.

Complaints—The COPS Office responds to complaints from citizens, labor associations,
media, and other sources. Written complaints or allegations are reviewed by the COPS Office
Grant Monitoring Division, and may result in a review of your agency’s grants to determine
compliance with grant conditions.

Grantees are responsible for remedying any grant noncompliance that is identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited
to: suspending grant funding, repaying misused grant funds, voluntary withdrawal from or involuntary
termination of remaining grant funds, and restrictions from receiving future COPS grants. To avoid
findings of noncompliance, grantees are strongly encouraged to contact the COPS Office at any time
during the life of a COPS grant with questions concerning grant requirements and also to maintain all
relevant documentation that may demonstrate grant compliance. For more information, please contact
the COPS Office Grant Monitoring Division at 800.421.6770 or at AskCopsRC@usdoj.gov.

15

COPS Hiring Program (CHP) Grant Owner's Manual

14. Employment Eligibility

The grantee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to
verify that persons are eligible to work in the United States.
Why This Condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons
that are hired are legally permitted to work in the United States. The Bureau of Citizenship and
Immigration Services Employment Eligibility Verification Form (I-9) outlines the types of documents that
an employer should review to confirm that a new hire is eligible for employment.
What You Should Do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. For further information about this requirement, you
may contact the Bureau’s Office of Business Liaison at 800.357.2099 or the National Customer Service
Center at 800.375.5283.

15. Community Policing

Community policing activities to be initiated or enhanced by your agency were identified and described
in your CHP grant application. Your agency developed a community policing plan for the CHP grant with
specific reference to a crime or disorder problem and the following elements of community policing: a)
problem solving—your agency’s plan to assess and respond to the problem identified; b) community
partnerships and support, including related governmental and community initiatives that complement your
agency’s proposed use of CHP funding; and c) organizational transformation—how your agency will use
these funds to reorient its mission to community policing or enhance its involvement in and commitment to
community policing.
The COPS Office defines community policing as a philosophy that promotes organizational strategies, which
support the systematic use of partnerships and problem-solving techniques, to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime.
CHP grants must be used to initiate or enhance community policing activities. All newly hired, additional or
rehired officers (or an equal number of redeployed veteran officers) funded under CHP must implement your
agency’s approved community policing plan, which you described in your grant application.
Why This Condition:
The CHP program is designed to assist agencies advance public safety through the hiring and rehiring
of sworn officer positions to increase their community policing capacity and crime prevention efforts.
This is achieved through problem solving, community policing partnerships, and organizational
transformation. It enhances police professionalism by providing officers with the skills and motivation
to act in innovative ways to solve community crime-related problems. Your organization may be
monitored or audited to ensure that it is initiating or enhancing community policing in accordance
with your proposed plan as outlined in Section VI (B) of your CHP application. The COPS Office may also
use this information to understand the needs of the field, and potentially provide for training, technical
assistance, problem solving, and community policing implementation tools.

16

COPS Hiring Program (CHP) Grant Owner's Manual

What You Should Do:
Community policing activities to be implemented or enhanced by your agency were identified in
your CHP grant application in Section VI (B). While the COPS Office recognizes that your COPS-funded
officer(s) (or an equal number of redeployed veteran officers) will participate in some or all aspects
of your identified community policing plan, we also encourage your agency to move toward an
organization-wide philosophy and commitment to community policing.
Your CHP quarterly progress reports will collect information related to the implementation of
and progress towards those community policing activities. Your community policing plan may be
influenced and impacted by others within and outside your organization; this is considered beneficial
to your community policing efforts. Your community policing needs may change during the life of your
CHP grant, and minor changes to this plan may be made without prior approval of the COPS Office. Any
changes to the community policing scope or strategies originally identified in your CHP application
should be documented within your quarterly progress report. If your agency’s community policing
plan changes significantly, however, you must submit those changes to the COPS Office through the
quarterly progress report for approval. Changes are “significant” if they deviate from the specific crime
problem(s) originally identified and approved in the original community policing plan submitted
with your application. Additional information about community policing may be found in Appendix C,
“Community Policing Defined.”

16. Community Policing Self Assessment Tool (CP-SAT)

The COPS Office will require your agency to complete the Community Policing Self Assessment Tool (CP-SAT)
twice within the grant period, once at the beginning and again towards the end of your grant period.
Why This Condition:
The Community Policing Self Assessment Tool (CP-SAT) is intended to create an objective measure
of your current community policing practices. You will receive a report summarizing your agency’s
community policing activities, which will help you to design your strategic plan, training, and
performance reporting initiatives based on your agency’s community policing strengths and areas
in need of additional attention. The CP-SAT is provided free of charge as a resource to manage your
policing goals; it measures community policing activities and successes, but it does not capture
outcome or impact indicators. Administering the CP-SAT twice during your grant period will allow
your agency to compare the progress of your community policing practices and provide a tool for your
administration to reflect back on your agency’s accomplishments. The CP-SAT resource can be used as a
long-term tool for your agency’s planning and training, even after your grant period expires.
What You Should Do:
This grant condition is to make your agency aware of the CP-SAT administration requirement associated with CHP grants. The CP-SAT essentially consists of a short community policing survey which will
be administered to your agency staff. The COPS Office, through a third-party provider, will conduct this
survey and support the entire process, minimizing any burden on your agency personnel. Within
4 months after you return your signed grant award document, you will be contacted to begin the
CP-SAT process. For more information on the CP-SAT, see www.cops.usdoj.gov/Default.asp?Item=2584.

17

COPS Hiring Program (CHP) Grant Owner's Manual

17. Contracts With Other Jurisdictions

Grantees that provide law enforcement services to another jurisdiction through a contract must ensure that
officers funded under this grant do not service the other jurisdiction, but will only be involved in activities or
perform services that exclusively benefit the grantee’s own jurisdiction.
Why This Condition:
The CHP grant is intended to benefit the communities within the grantee’s primary law enforcement
jurisdiction. Therefore, the grantee must use the CHP grant funding to benefit its own population
exclusively, rather than “contracting out” the COPS-funded officer(s) to other jurisdictions.
What You Should Do:
Officers funded under the CHP grant cannot provide contract law enforcement services to other
agencies unless they will directly benefit the grantee’s jurisdiction. For example, a sheriff’s department
cannot use a CHP-funded officer to provide contract law enforcement services to a neighboring
county, but can use the CHP-funded officer to provide direct law enforcement services to towns within
its own county.

18. False Statements

False statements or claims made in connection with COPS grants may result in fines, imprisonment, or
debarment from participating in federal grants or contracts, and/or any other remedy available by law.
Why This Condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other grant documents.
What You Should Do:
Ensure that all documentation related to your agency’s receipt and use of grant funding (grant
applications, progress reports, Federal Financial Reports, etc.) is true and accurate.

19. Additional High-Risk Grantee Requirements

The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk grantee (28 C.F.R.
Parts 66 and 70).
Why This Condition:
The Uniform Administrative Requirements for Grants and Cooperative Agreements to State and Local
Governments, 28 C.F.R. 66.12, and for Institutions of Higher Education, Hospitals, and Other Non-Profit
Organizations, 28 C.F.R. 70.14, provide that a grantee or applicant may be considered “high risk” if the
Department of Justice determines that there is unsatisfactory performance, financial or administrative
instability, nonconformity with award terms and conditions, or other lack of responsibility. In such
cases, the Department of Justice may impose special conditions or restrictions that may include
requiring the production of documentation, financial grant administration training, on-site monitoring,
prior approval for expenditure of funds, quarterly progress reports, separate bank accounts, or other
requirements.
What You Should Do:
In order to obtain a COPS grant, recipients must agree to comply with any additional requirements
that may be imposed during the grant performance period if the awarding agency determines that the
recipient is a high-risk grantee.

18

COPS Hiring Program (CHP) Grant Owner's Manual

20. Central Contractor Registration and Universal Identifier
Requirements

By the end of July, 2012, the Central Contractor Registration (CCR) system, along with the Federal
Agency Registration, the Online Representations and Certifications Application (ORCA), and the
Excluded Parties List System (EPLS), will be migrated into the new System for Award Management, or
SAM. For additional information about this transition, please visit
https://www.bpn.gov/ccr/NewsDetail.aspx?id=2012&type=N.
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for Central Contractor Registration (CCR)
Unless you are exempted from this requirement under 2 C.F.R. 25.110, you as the recipient must
maintain the currency of your information in the CCR until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and
update the information at least annually after the initial registration, and more frequently if required by
changes in your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its DUNS number to you.
2. May not make a subaward to an entity unless the entity has provided its DUNS number to you.
C. Definitions
For purposes of this award term:
1. Central Contractor Registration (CCR) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the CCR Internet site at www.ccr.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A
DUNS number may be obtained from D&B by telephone (currently 866.705.5711) or the Internet at
http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. part 25, subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and
e. A Federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
4. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. II.210 of the attachment to OMB Circular A-133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
19

COPS Hiring Program (CHP) Grant Owner's Manual

5. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.
Why This Condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the CCR as the repository for standard information about
applicants and recipients.
What You Should Do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the CCR database.
Your agency should continue to use the same DUNS number provided in your grant application and update,
as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866.705.5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the CCR until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its CCR information at least once per year to maintain an active registration status. For more
information about CCR registration, please visit www.ccr.gov.

21. Reporting Subawards and Executive Compensation

The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
a. Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must report
each action that obligates $25,000 or more in federal funds that does not include Recovery funds (as
defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5) for a
subaward to an entity (see definitions in paragraph e. of this award term).
2. Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in which
the obligation was made. (For example, if the obligation was made on November 7, 2010, the obligation
must be reported by no later than December 31, 2010.)
3. What to report.
i. You must report the information about each obligating action that the submission instructions posted
at www.fsrs.gov specify.

20

COPS Hiring Program (CHP) Grant Owner's Manual

b. Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;
ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph
b.1. of this award term:
i. As part of your registration profile at www.ccr.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.
c. Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this
award term, for each first-tier subrecipient under this award, you shall report the names and total
compensation of each of the subrecipient’s five most highly compensated executives for the
subrecipient’s preceding completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards);
and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation described
in paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward.
For example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
subrecipient by November 30 of that year.

21

COPS Hiring Program (CHP) Grant Owner's Manual

d. Exemptions
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from
the requirements to report:
i. Subawards, and
ii. The total compensation of the five most highly compensated executives of any subrecipient.
e. Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 C.F.R. part 25:
i. A governmental organization, which is a state, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign non-profit organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
2. Executive means officers, managing partners, or any other employees in management positions.
3. Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. II.210 of the attachment to OMB Circular
A–133, ‘‘Audits of States, Local Governments, and Non-Profit Organizations’’).
iii. A subaward may be provided through any legal agreement, including an agreement that you or
a subrecipient considers a contract.
4. Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the subaward.
5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or subrecipient’s preceding fiscal year and includes the following (for more information see
17 C.F.R. 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount
recognized for financial statement reporting purposes with respect to the fiscal year in
accordance with the Statement of Financial Accounting Standards No. 123 (Revised 2004)
(FAS 123R), Shared Based Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization, or medical reimbursement plans that do not discriminate in favor of executives,
and are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.

22

COPS Hiring Program (CHP) Grant Owner's Manual

Why This Condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act
of 2006 (FFATA) requires, among other things, that information on federal awards (federal financial
assistance and expenditures) be made available to the public via a single, searchable website, which is
www.USASpending.gov. Grantees are responsible for reporting their applicable executive compensation
and subaward information and the award term provides guidance to report the related information, as
required by FFATA.
What You Should Do:
At the time of grant application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are
required to report award information on any first-tier subawards totaling $25,000 or more, and, in
certain cases, to report information on the names and total compensation of the five most highly
compensated executives of the recipient and first-tier subrecipients. The FFATA Subaward Reporting
System (FSRS), accessible via the Internet at www.fsrs.gov, is the reporting tool that your agency will use
to capture and report subaward information and any executive compensation data required by FFATA.
The subaward information entered in FSRS will then be displayed on www.USASpending.gov associated
with your agency’s award, furthering federal spending transparency.
For additional information regarding the executive compensation and subaward reporting
requirements, please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.
In addition to the grant conditions above, pursuant to Executive Order 13513, “Federal Leadership
on Reducing Text Messaging While Driving,” the COPS Office encourages recipients of Department
of Justice funds to adopt and enforce policies that ban text messaging while driving and to establish
workplace safety policies to decrease crashes caused by distracted drivers.

What are the specific rules regarding termination of grant funding?

The COPS Office has the right to sanction or terminate your agency’s project when there is reason to
believe that your agency:

• Is not substantially complying with the grant requirements or other applicable provisions of
federal law;

• Is failing to make satisfactory progress toward the goals or strategies outlined in its application;
• Is not adhering to grant requirements or conditions;
• Is proposing substantial plan changes to the extent that, if originally submitted, would have
resulted in the application being denied funding;

• Is not submitting financial or programmatic reports in a timely manner;
• Is filing false statements or certifications in connection with an application, periodic report, or
other grant-related documents; and/or

• Is providing other good cause for sanctions or termination as determined by the COPS Office.

23

COPS Hiring Program (CHP) Grant Owner's Manual

In these instances, the COPS Office may:

• Temporarily withhold payments pending correction of the situation by your agency;
• Disallow all or part of the cost of the activity or action not in compliance;
• Wholly or partly suspend or terminate your grant;
• Require that some or all of the grant funds be remitted to the U.S. Department of Justice;
• Condition a future grant or elect not to provide future grant funds to your agency until appropriate
actions are taken to ensure compliance;

• Withhold or restrict your agency from obtaining future awards;
• Recommend civil or criminal enforcement by other agencies; and/or
• Take other remedies that may be legally available.
In the event that sanctions are imposed or your grant is terminated, your agency will be notified in
writing of our decision and the reason(s) for that decision.

Accepting the Grant Award

After you have reviewed the conditions of your CHP award and your agency agrees with these
conditions, you are ready to accept the award. The Director of the COPS Office has signed the Award
Document indicating approval of your grant, an obligation of federal funds to your organization, and
our commitment to the award. As stated at the beginning of this section, to officially begin your grant
and draw down your funds, the authorized officials (see Section IX, “Glossary of Terms”) must sign the
Award Document and return both sides to the COPS Office, along with all award condition pages, via
one of the three options listed below.
Signed award documents may be returned to the COPS Office via one of the three options listed below:
Electronic Mail:
CHP@usdoj.gov
Fax:
202.514.1335
Standard Mail:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: CHP Control Desk
145 N Street, N.E.
Washington, DC 20530

Who should sign the Award Document for our agency?
The “authorized officials” are the law enforcement and government executives who have ultimate and
final responsibility for all programmatic and financial decisions regarding this grant as representatives of
the legal grantee. COPS grants require that both the top law enforcement executive (e.g., Chief of Police,
Sheriff, or equivalent) and the top government executive (e.g., Mayor, Board Chairman, or equivalent)
sign the Award Document. For non-law enforcement agencies (universities, etc.), the authorized officials
are the programmatic and financial officials who have the ultimate signatory authority to sign contracts
on behalf of your organization. Typically, these are the same executives named on your agency’s
2012 CHP application (if one or both of these individuals have changed, please complete a Change
of Information form online at www.cops.usdoj.gov through the Account Access link). If you have any
questions as to who should sign the award, please contact your jurisdiction’s local legal advisor.

24

COPS Hiring Program (CHP) Grant Owner's Manual

When must the Award Document be returned?
Please return the signed Award Document and all award condition pages within 90 days of the date
on the award congratulatory letter. Grant funds will not be released until we have received your
agency’s signed Award Document, your budget has received final clearance, and any other relevant
grant conditions particular to your agency have been satisfied. Failure to submit your signed Award
Document within the 90-day award acceptance period may result in your CHP award being withdrawn
and the funds deobligated without additional notification. To ensure we receive your signed award
document in a timely manner, we encourage you to consider submitting your signed award to the COPS
Office by e-mail or fax. If your agency requires an extension for accepting the award beyond the 90-day
acceptance timeframe, please submit a written request to your COPS Grant Program Specialist. Be sure
to explain the circumstances that prevent your agency from returning the Award Document within
the 90-day period, and identify the date by which the Award Document will be signed and mailed to
the COPS Office. The COPS Office will review such requests on a case-by-case basis. The COPS Office
reserves the right to deny requests to extend the 90-day award acceptance period.

25

COPS Hiring Program (CHP) Grant Owner's Manual

II. ACCESSING GRANT FUNDS

This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and grant administration, please contact
the COPS Office Response Center at 800.421.6770 or visit our website at www.cops.usdoj.gov.

Payment Method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant
Payment Request System (GPRS). GPRS is a web-based system that enables grantees to use a secure
Internet connection to request funds. Approved payment requests will automatically be scheduled
for payment by the U.S. Treasury Department. A grantee will be able to review previous requests
made since 2007. For more information on the GPRS please go to
www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the User Guide.

Setting Up Your Account
How do we set up a GPRS account?
If you are a new grantee to the COPS Office, you will need to establish an account in GPRS; you will
need to go online to https://grants.ojp.usdoj.gov/gprs/welcome to register to become a Drawdown
Specialist. You will receive, via e-mail, a temporary password and information on how to use GPRS. Please
note that part of the verification process may involve outreach to your law enforcement executive and/
or government executive or other financial points of contact to validate information provided by the
Drawdown Specialist.
If you are already registered in GPRS and would like to add a newly awarded grant to the existing
username, contact the COPS GPRS Registration Team via e-mail at COPSGPRSRegistration@usdoj.gov,
and provide the following information:

• User name
• First/Last name
• Vendor Number
• Grant numbers to be added
How do we fill out the payment enrollment forms?
If you are a new grantee to the COPS Office, your agency will need to complete an Automated Clearing
House (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your grant funds, your agency must mail the original form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 7th Street, N.W.
Washington, DC 20531
Your agency must complete the “Payee/Company Information” section following the directions on
the back of the form and also provide the grant number (printed on the Award Document). Next,
your financial institution must complete the “Financial Institution Information” section and have the
appropriate financial official sign the form.

26

COPS Hiring Program (CHP) Grant Owner's Manual

If you are already a COPS grantee, you should already have filled out an ACH enrollment form. Therefore,
your agency will not be required to submit a new ACH enrollment form for the newly awarded grant as
long as your OJP vendor number has not changed. If you have any questions, or wish to verify your ACH
enrollment form information, please call the COPS Office Response Center at 800.421.6770.

When should Federal Financial Reports be filed?
After your agency returns the signed Award Document to the COPS Office, under current regulations,
you are required to submit quarterly Federal Financial Reports using a Standard Form 425 (SF-425). This
report reflects the actual monies spent and unliquidated obligations incurred by your agency. You will
not be able to make drawdowns from your grant account if the SF-425 for the most recent reporting
quarter is not on file with the COPS Office by the deadline date. Grantees are encouraged to submit
their SF-425 reports via the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see Section V of
this Grant Owner’s Manual titled “Reports.”
Filing the Federal Financial Report (SF-425) identifies your federal and local expenditures made during that
calendar quarter. However, to receive actual payment, you must request it through GPRS.

Additional Payment Questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In
general, the concept of “minimum cash on hand” applies to COPS grants. This concept requires that
your agency request funds based upon immediate cash disbursement needs. You should time your
request for payment to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal grant funds on hand, except for advances not exceeding 10 days, as
noted above.
The federal government has four basic rules regarding advances. Advances can be terminated if the
grantee:

• Is unwilling or unable to attain project goals;
• Maintains excess cash on hand;
• Does not adhere to the terms and conditions of the grant; or
• Fails to submit reliable and/or timely reports.
How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However,
reimbursement is only for costs that were approved in the FCM. As a general guideline, most agencies
request reimbursement on a monthly or quarterly basis. Also, please note that a date range can only be
used once.

27

COPS Hiring Program (CHP) Grant Owner's Manual

Can we earn interest on our grant funds?
Your agency should minimize the time between your drawdown of grant funds and your payment of
grant costs to avoid earning excess interest on your grant funds. You must account for interest earned
on advances of federal funds as follows:

• Local units of government may keep interest earned on all advances of federal funds up to

$100 per federal fiscal year in the aggregate. Interest earned in excess of $100 must be remitted
promptly, but at least quarterly, to the U.S. Department of Health and Human Services, Payment
Management Systems, P.O. Box 6021, Rockville, MD 20852.

• Except as provided in 28 C.F.R. 70.22(l), non-profit organizations may keep interest earned on all

advances of federal funds up to $250 per federal fiscal year in the aggregate. Interest earned in
excess of $250 must be remitted annually to the U.S. Department of Health and Human Services,
Payment Management Systems, P.O. Box 6021, Rockville, MD 20852.

• Please notify the COPS Financial Division when any interest that is earned is remitted to the

U.S. Department of Health and Human Services, Payment Management Systems. P.O. Box 6021,
Rockville, MD 20852.

• State governments, including any agency or instrumentality of a state, should follow the

provisions of the Intergovernmental Cooperation Act (31 U.S.C. 6501 et. seq.) pertaining to the
disposition of interest earned on federal funds.

28

COPS Hiring Program (CHP) Grant Owner's Manual

III. FINANCIAL RECORD MAINTENANCE

Under the COPS CHP grant, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include
both federal funds and any local funds contributed to this project.

Accounting Systems and Records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
Your accounting system should:

• Present and itemize actual expenditures of funded items;
• Demonstrate that funds are spent in compliance with your grant conditions; and
• Be able to provide the necessary information for periodic financial review and audit.
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your CHP grant. Your accounting records should
contain information showing expenditures under the grant and must be supported by items such as
payroll records, time and attendance records, cancelled checks, or similar documents.
Your agency must adequately safeguard grant funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including payroll, time and attendance records, cancelled checks, and similar
documents associated with your CHP grant should be kept for at least 3 years from the date the COPS
Office officially closes the grant. If any litigation, claim, negotiation, audit or other action involving
these records has been started before the end of the 3-year period, the records should be kept until
completion of the action. These records should be easily located and should be properly protected
against fire or other damage. Failure to maintain adequate records to document grant expenditures may
result in a requirement to repay all federal funds that cannot be supported with appropriate records.
Your agency should maintain records so that you can identify them by grant year or by fiscal year,
whichever you find more convenient.

What if we have more than one grant?
If your agency has more than one COPS grant or a grant from another federal agency, funds received
under one project may not be used to support another project without specific written authorization
from COPS, or in the case of a grant from another agency, from both awarding agencies. Your
accounting systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office
may access these records for the purposes of conducting audits, site visits, or other examinations.
Records must be kept for at least 3 years from the date that the COPS Office has officially closed your
agency’s grant.

29

COPS Hiring Program (CHP) Grant Owner's Manual

IV. FEDERAL AUDIT REQUIREMENTS

In addition to oversight by the COPS Office, your grant may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of
Justice, Office of the Inspector General (OIG) audits.

Requirements and Audits
What are the regulations governing Single Audit Act (SAA) requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996 and revised again June 27,
2003 and June 26, 2007, and is effective for fiscal years after December 31, 2003, to reflect revised
audit criteria and reporting requirements. The Office of Management and Budget Circular A-133
(OMB A-133), Audits of States, Local Governments and Non-Profit Organizations, provides additional
guidelines regarding the implementation of SAA requirements.

Who must have an SAA audit?
Each non-federal entity that expends a total amount of federal awards equal to or in excess of $500,000
in a fiscal year is required to have a Single Audit conducted, except when it elects to have a programspecific audit conducted. An auditee may be a recipient, a subrecipient, and/or a vendor. Specifically,
“Federal awards expended as a recipient or a subrecipient would be subject to an audit under A-133,
Subpart B, Section 210.”
SAA audits are conducted annually unless a state or local government is required by constitution or
statute, in effect on January 1, 1987, to undergo audits less frequently than annually. The primary
objective of an SAA audit is to express opinions on the grantee’s financial statements, internal controls,
major and non-major grant programs, and compliance with government laws and regulations. Single
Audits may also address specific compliance issues with respect to COPS grant requirements.
Failure to have an audit performed may result in sanctions imposed by federal agencies for
noncompliance with OMB Circular A-133. These sanctions under A-133, Section 225 could include
the following: (A) withholding a percentage of federal awards until a required audit is completed
satisfactorily; (B) withholding or disallowing overhead costs, suspending your award until the audit is
performed, or terminating your award.
Your SAA reports should not be sent to the COPS Office. If the U.S. Department of Justice is your
Cognizant Federal Agency (see Section IX, “Glossary of Terms”), they should be sent to the Federal Audit
Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between grantees
and auditors in the conduct of SAA audits. Questions and comments regarding SAA audits may be
directed to the COPS Office Response Center at 800.421.6770.

30

COPS Hiring Program (CHP) Grant Owner's Manual

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS
Office. The primary objective of OIG audits is to assess compliance with grant conditions. OIG audits
are designed to promote economy, efficiency, and effectiveness in the administration of grants by
evaluating compliance with laws, regulations, policies, and procedures governing the operations
encompassed in the scope of the audit.

How are COPS Office grants selected for an OIG audit?
The OIG may conduct an audit in response to a referral that the OIG believes warrants further evaluation.
The OIG also surveys Department of Justice agencies on an annual basis to solicit input on suggested
audit areas for the upcoming fiscal year. In most instances, however, the OIG selects grants based on a
number of factors, including the geographical distribution of grants awarded, award amount, population
served, and type of grant (both active and expired). As such, the fact that your grant has been selected
for an OIG audit is not necessarily indicative of a suspected concern or problem area.
The COPS Audit Liaison Division serves as the liaison between grantees and the OIG’s Audit Division,
which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be conducted,
the COPS Audit Liaison Division will send out a notification letter to grantees outlining the scope of
each audit and the anticipated audit timeframe. This notification letter also advises grantees of the
supporting documentation required and information necessary for the OIG during their scheduled
field work, and provides a COPS Office point of contact to address questions and concerns. If you have
any questions regarding an OIG audit, please contact the COPS Audit Liaison Division at 800.421.6770.
Questions and comments regarding the administration of your CHP grant, not specifically related to an
audit, should be referred to your COPS Grant Program Specialist.

Typical Audit Findings

The OIG has typically reported the following audit findings pertaining to grants as a result of lack of
proper documentation, poor business practices, or inadequate accounting and record keeping systems:

• Unallowable costs—Grantee incurred costs that were not approved in the original budget, were in
excess of the approved budget, or were charged to the grant after the expiration date and a grant
extension was not obtained.

• Unsupported costs—Specific grant expenditures and reimbursements could not be supported by
adequate documentation.

• Lack of complete/timely programmatic and financial reporting—Grantee failed to submit

required programmatic and financial reports in a timely manner and/or had inadequate record
keeping systems.

• Failure to retain—Grantee lacked documentation to support retention planning efforts during

the grant period and/or failed to demonstrate an increase in the baseline of locally-funded sworn
officer positions at the conclusion of the 36 months of federal funding, over and above what the
grantee would have funded in absence of the grant.

• Supplanting—Grantee could not document efforts to backfill vacant local sworn officer positions,
or grantee could not explain reductions in local law enforcement budget or in sworn officer
positions during the grant award period.

• Lack of adequate community policing—Grantee had difficulty demonstrating community
policing activities.

• Funds to better use—Funds could be used more efficiently based on management actions

such as: a) reductions in outlays; b) deobligation of funds; c) withdrawal; d) costs not incurred
by implementing recommended improvements; or e) any other savings which are specifically
identified.
31

COPS Hiring Program (CHP) Grant Owner's Manual

• Questioned costs—Costs that are questioned by the auditor because of an audit finding which
resulted from a violation or possible violation of a provision of law, regulation, grant terms and
conditions, or other document governing the use of federal funds; or because costs incurred
appear unreasonable and do not reflect the actions a prudent person would take under the
same circumstances; or because costs at the time of the audit are not supported by adequate
documentation.

After the final OIG audit report has been issued, the COPS Audit Liaison Division will continue working
as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS
Office will issue a closure letter once all audit recommendations have been closed by the OIG. You must
keep all documentation related to the audit for a period of 3 years following the audit’s closure.

32

COPS Hiring Program (CHP) Grant Owner's Manual

V. REPORTS

As part of the CHP, your agency will be required to submit quarterly Federal Financial Reports as well
as quarterly Program Progress Reports. Awarded agencies should be prepared to track and report CHP
funding separately from other funding sources (including other COPS Office and federal grants) to
ensure accurate financial and programmatic reporting on a timely basis. Your agency should ensure
that you have financial internal controls in place to monitor the use of CHP funding and ensure that its
use is consistent with the grant terms and conditions. Good practices in this area would include written
accounting practices, an accounting system that tracks all drawdowns and grant expenditures, and the
ability to track when each CHP position is filled or vacant (including if the position was for a new hire or
a rehire). Failure to submit complete reports, or submit them in a timely manner, may result in the suspension
and possible termination of your agency’s COPS grant funding or other remedial actions.

Federal Financial Reports

Your agency is required to submit quarterly Federal Financial Reports using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the
end of the grant period. This report reflects the actual cumulative federal monies spent, unliquidated
obligations incurred, and any unobligated balance of federal funds.

How do we file a Federal Financial Report?
All COPS grantees are required to submit quarterly Federal Financial Reports using the SF-425.
Grantees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website
at www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in; once you
are logged in, select “Applications” from the Agency Portal Menu, click on the “SF-425” icon and follow
the instructions to complete and submit your reports. The online SF-425 requires the same reporting
information as the paper version. The use of this online application enables authorized users to view
past SF-425s, and allows them to file or amend the SF-425 for the current quarter.

When are Federal Financial Reports due?
SF-425s for COPS grants must be submitted every quarter and no later than 30 days after the last day of
each reporting quarter, as detailed below:
Reporting Quarters

SF-425 Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your grant to that particular end
date. You are required to submit an SF-425 even if you have not spent any money or incurred any costs
during a reporting period. The due dates for online filing of SF-425s are the same as for the submission
of paper copies.

33

COPS Hiring Program (CHP) Grant Owner's Manual

Example:
If your award start date is 02-01-12 and the current date is 04-15-12, then your first SF-425 would be due
no later than 04-30-12 and would cover the period 02-01-12 (award start date) through 03-31-12 (end
of the most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can
successfully complete a drawdown of funds through GPRS.
Grantees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt
if the SF-425 is not up to date. Subsequent e-mail, fax, and/or hard copy reminders may be sent to the
grantee if the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to
www.cops.usdoj.gov/RIC/ResourceDetail.aspx?RID=547 or contact the COPS Office Response Center by
phone at 800.421.6770 or by e-mail at AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at
800.421.6770, by e-mail at AskCopsRC@usdoj.gov, or review the “Helpful Hints Guide for Completing
the Federal Financial Report (SF-425)” at www.cops.usdoj.gov/RIC/ResourceDetail.aspx?RID=545.

How will grant funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s grant through financial reports, on-site
visits, office-based grant reviews, meetings, telephone contacts, reports, audits, reviews of grant change
requests, and special request submissions.

Program Progress Reports

Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be
submitted directly to the COPS Office through the Account Access link of the COPS Office website at
www.cops.usdoj.gov.

How do we file a Program Progress Report?
Please access the COPS Office website at www.cops.usdoj.gov and click on the Account Access link at
the top right-hand side of the page. Once you are logged in, select “Applications” from the Agency Portal
Menu, click on the “Progress Report” icon and follow the instructions to complete your report.

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an
account for you.
If you have a registered account, but do not remember your password, you may reset your password by
going to the agency portal homepage in Account Access, entering your e-mail address, and clicking on
the “Forgot Password” link. If you do not have your user name and/or password, please contact the COPS
Office Response Center by phone at 800.421.6770 (from Monday through Friday between 9:00 AM and
5:00 PM Eastern time) or by e-mail at AskCopsRC@usdoj.gov.

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting
your quarterly Program Progress Report will be sent electronically in January/April/July/October,
covering activities for the preceding calendar quarter. Notification for submitting your Final Program
Progress (Closeout) Report will be sent to your agency in the month following your grant end date.

34

COPS Hiring Program (CHP) Grant Owner's Manual

When are Program Progress Reports due?
Program Progress Reports for COPS grants must be submitted every quarter and no later than 30 days
after the last day of each reporting quarter, as detailed below:

Reporting Quarters

Program Progress
Report Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

What kind of information will these reports require?
They will request information about the status of your agency’s hiring and/or rehiring of additional
career law enforcement officers and your grant-related community policing activities.

What if we make a mistake or need to modify the report after it is submitted?
Grantees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Progress Report Team at 800.659.7379.

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a
Freedom of Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the
COPS Progress Report Team at 800.659.7379.

Contact Points to Obtain Technical Assistance and Report Violations

Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a
manner inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the
purposes of this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office
welcomes the opportunity to provide assistance regarding the implementation of grant provisions to
help ensure that federal grant funds are spent responsibly. As such, the following contacts are provided
to address noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office

of the Inspector General (OIG) at www.justice.gov/oig/FOIA/hotline.htm, OIG.hotline@usdoj.gov, or
800.869.4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Grant Monitoring Division at 202.514.9202.

• If you have any questions and/or need assistance regarding your grant, please contact your COPS
Grant Program Specialist at 800.421.6770.

35

COPS Hiring Program (CHP) Grant Owner's Manual

VI. COMMUNITY POLICING ACTIVITIES

The COPS Office defines community policing as a philosophy that promotes organizational strategies,
which support the systematic use of partnerships and problem-solving techniques, to proactively
address the immediate conditions that give rise to public safety issues such as crime, social disorder, and
fear of crime. CHP grants must be used to initiate or enhance community policing activities. All newly
hired, additional, or rehired officers funded under CHP (or an equal number of redeployed veteran
officers) must implement your agency’s approved community policing plan, which you described in
your grant application.
In your application, you specified a community policing implementation plan for the CHP grant, with
specific reference to a specific crime or disorder problem and the following elements of community
policing: (a) problem solving—your agency’s plan to assess and respond to the problem identified;
(b) community partnerships and support, including related governmental and community initiatives
that complement your agency’s proposed use of CHP funding; and (c) organizational transformation—
how your agency will use these funds to reorient its mission to community policing or enhance its
involvement in and commitment to community policing.
Your organization may be audited or monitored to ensure that it is initiating or enhancing community
policing in accordance with the community policing plan(s) you indicated in your application. We
understand that your community policing needs may change during the life of your grant. We also
recognize that this plan may incorporate a broad range of possible community policing strategies
and activities, and that your agency may implement particular community policing strategies from
the plan on an as-needed basis throughout the life of the grant. Minor changes to this plan may be
made without prior approval of the COPS Office; however, grantees will be required to report on
progress and/or changes to the community policing plan (if any) through required quarterly progress
reports. Any changes to the community policing scope or strategies originally identified in your CHP
application should be documented within your quarterly progress report. If your agency’s community
policing plan changes significantly, you must submit those changes to the COPS Office for approval
through the quarterly progress report. Changes are “significant” if they deviate from the specific
crime problems(s) originally indentified and approved in the community policing plan submitted
with the application. Additional information about community policing may be found in Appendix C,
“Community Policing Defined.”

36

COPS Hiring Program (CHP) Grant Owner's Manual

VII. WHEN THE GRANT PERIOD HAS ENDED

At the end of your agency’s grant period, the COPS Office is responsible for the closeout of your grant.
As part of this process, the COPS Office requires documentation demonstrating that your agency has
met all of the financial and programmatic requirements of the grant.
After the end of the grant period, your agency will be asked to submit a final Federal Financial Report
(SF-425) and any applicable final program reports.

Final Federal Financial Report

The final Federal Financial Report (SF-425) for your grant is due to the COPS Office no later than 90 days
after the end of the grant period. The final report should reflect the total amount of federal expenditures
and the amount of unobligated funds, if any. The federal funds expended should reflect only the actual
allowable incurred salary and fringe benefit costs for the 36-month grant period that each grant position
was occupied. Additionally, it should reconcile with the amount of federal funds drawn down by your
agency. The final SF-425 should also report the total amount of the local cash match contributed over the
36-month grant period, which should be at least 25 percent of the total grant project, unless waived by
the COPS Office in writing.

When should all of the grant monies be spent?
Grant funds reflecting allowable project costs must be obligated before the end of the grant period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the grant period to request
reimbursement for funds obligated.
Please be advised that 28 C.F.R. 66.50(c) requires grantees to submit a Final Federal Financial Report (SF425) and to draw down the final reimbursement for expended funds within 90 days after the expiration of
the grant. In addition, be advised that failure to complete the drawdown of funds within the 90-day period
following award expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess grant funds remaining in your account following the
grant period due to an overestimate of item costs during the grant period. Your agency should review
its records carefully to ensure that it draws down and expends only the amount required for actual
costs incurred during the grant period. Any excess unobligated or unspent funds should remain in your
account, and will be deobligated during the closeout process.

Final Program Progress (Closeout) Report

After your grant period has ended, your agency may be sent a final progress or closeout report from
the COPS Office and asked to complete it. This report will serve as your agency’s final programmatic
report on the grant, and the information your agency provides in this report will be used to make a final
assessment of your grant progress.

37

COPS Hiring Program (CHP) Grant Owner's Manual

Retention

At the conclusion of 36 months of federal funding for each awarded officer position, your agency must
implement its plan, submitted at the time of grant application, to retain the additional COPS-funded
officer position(s) with state and/or local funds for a minimum of 12 months as required by Grant
Condition #6 in this manual. If an agency is awarded several officer positions, the retention period
for each individual officer position begins upon completion of 36 months of federal funding for each
position (not based on the cumulative grant award end date). The additional officer positions should be
added to your agency’s law enforcement budget with state and/or local funds for at least 12 months,
over and above the number of locally-funded officer positions that would have existed in the absence of
the grant. If a position becomes vacant during the retention period, your agency must take active and
timely steps consistent with its hiring policies and procedures to fill the position with a new, additional
officer to complete the remainder of the 12-month retention period.
Absorbing CHP-funded officers through attrition (rather than adding the extra positions to your budget
with additional funding) does not meet the retention requirement. In addition, your agency cannot use
federal funding from other COPS grants to retain positions awarded under a previous COPS hiring grant.
If you have any questions regarding the retention requirement, please contact your COPS Grant Program
Specialist at 800.421.6770 or via e-mail at AskCopsRC@usdoj.gov.

38

COPS Hiring Program (CHP) Grant Owner's Manual

VIII. CONCLUSION
We hope that this manual has assisted you and your agency with your grant questions. We welcome
and encourage any comments you have regarding the CHP and the materials we have developed for its
administration. If you have specific comments regarding this manual, please send them to:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: CHP Control Desk
145 N Street, N.E.
Washington, DC 20530
If you have any questions about your grant, please call your COPS Grant Program Specialist or the COPS
Office Response Center at 800.421.6770.

39

COPS Hiring Program (CHP) Grant Owner's Manual

IX. GLOSSARY OF TERMS
Allowable Costs
Allowable costs are costs that will be paid for by this grant program. The only allowable costs under
CHP are the approved full-time entry-level salaries and fringe benefits of sworn career law enforcement
officers hired or rehired on or after the grant award start date. CHP grant funds may be used to hire
or rehire experienced officers, but any costs higher than entry-level must be paid by your agency
with local funds. Grant funding must be limited to your agency’s entry-level sworn officer salary and
benefits. All officers hired under the “new hire” category must be military veterans. Upon review of your
submitted budget, any unallowable costs were removed. The Financial Clearance Memorandum (FCM),
which was included in your award package, specifies the final amount of CHP funds awarded to your
agency for officer salaries and approved fringe benefits. Approved entry-level salaries and benefits paid
during basic academy training are allowable when it is the agency’s policy to pay all newly hired officers
during this training.
Audit
Work done by auditors, including both the Office of the Inspector General (OIG) and state or local
auditors, to examine financial statements and to review: (a) compliance with laws and regulations; (b)
economy and efficiency of operations; (c) effectiveness in achieving program results; and (d) allowability
of costs claimed against the award.
Authorized Officials
The authorized officials are the individuals in your organization who have final authority and
responsibility for all programmatic and financial decisions regarding this grant award. At the time of
grant application, your agency listed the law enforcement executive (usually the Chief of Police, Sheriff,
etc.) and the government executive (usually the Mayor, Board President, etc.) for your agency. These
executives are listed on your Award Document and are understood to be your authorized officials. If any
of the executive information is incorrect, please submit the correct information to the COPS Office by
completing an official Change of Information form available online at www.cops.usdoj.gov.
Award Start Date
This is the date on or after which your agency is authorized to hire and/or rehire positions that were
approved by the COPS Office. The award start date is found on your grant Award Document. Grantees
may not expend funds or hire or rehire grant-funded officers prior to this date without written approval from
the COPS Office.
Career Law Enforcement Officer
The COPS statute defines a “career law enforcement officer” as a person hired on a permanent basis
who is authorized by law, or by a state or local public agency, to engage in or oversee the prevention,
detection, or investigation of violations of criminal laws.
Catalogue of Federal Domestic Assistance (CFDA)
The CFDA is an annual government-wide publication that contains a description and index of all forms
of federal assistance. Each program is assigned a “CFDA number,” which is used by auditors to track
grant revenues under the Single Audit Act. It is also used in participating states by State Single Points of
Contact in conducting the required intergovernmental reviews under Executive Order 12372. The CFDA
number for the COPS CHP grant is 16.710.
Central Contractor Registration (CCR)
The CCR database is the repository for standard information about federal financial assistance
applicants, recipients, and sub-recipients. Organizations that have previously submitted applications via
Grants.gov are already registered with CCR, as it is a requirement for Grants.gov registration. Please note,
however, that applicants must update or renew their CCR at least once per year to maintain an active
status. Information about registration procedures can be accessed at www.ccr.gov.

40

COPS Hiring Program (CHP) Grant Owner's Manual

Closeout
The process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met
by the recipient and awarding agency.
Cognizant Federal Agency
Your Cognizant Federal Agency is generally the federal agency that provides your agency with the
most federal money. The Office of Management and Budget (OMB) may have already assigned your
Cognizant Federal Agency to you. If this is the first federal grant that your organization has received, the
U.S. Department of Justice is your Cognizant Federal Agency.
Community Policing
Community policing is a philosophy that promotes organizational strategies, which support the
systematic use of partnerships and problem-solving techniques, to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All newly
hired, additional or rehired officers (or an equal number of redeployed veteran officers) funded under
COPS Office programs must engage in community policing activities.
COPS Office Finance Staff
The COPS Office Finance Staff handles your agency’s financial and budgetary needs related to this grant.
A staff accountant has been assigned to your state, and is available to answer any questions that you
may have concerning the financial aspects of your grant. To identify your staff accountant, please call
the COPS Office Response Center at 800.421.6770.
COPS Office
The Office of Community Oriented Policing Services (the COPS Office) is the office within the U.S.
Department of Justice that is the “grantor agency” for your grant. The COPS Office is responsible for
assisting your agency with the administration and maintenance of your grant for the entire grant period.
You can reach the COPS Office at 800.421.6770.
Criminal Intelligence Officer
A criminal intelligence officer, whether working directly with a law enforcement agency or assigned
to the appropriate state or regional fusion center, works in the field of criminal intelligence and may
conduct data collection, research, and analysis to produce finished intelligence reports or other
products designed to assist in the prevention, detection, or investigation of violations of criminal laws.
Data Universal Numbering System (DUNS) Number
Since FY2004, the Office of Management and Budget (OMB) has required all agencies applying for
federal funding to obtain this number prior to application. The DUNS number is a unique nine- or
thirteen-digit identification number that is assigned upon request to agencies by Dun & Bradstreet
(D&B). This number will be used by the federal government to better track grant recipient information
throughout the grant cycle and to provide consistent name and address data for electronic grant
application systems. To obtain a DUNS number, visit the Dun & Bradstreet website at www.dnb.com or
call 866.705.5711.
Employer Identification Number (EIN) / OJP Vendor Number
This number is usually your agency’s nine-digit federal tax identification number as assigned to you by
the Internal Revenue Service (IRS). Your accounting/bookkeeping department should have this number.
In some cases, the EIN has been previously assigned to another agency within your jurisdiction. In this
instance, a new vendor number will be assigned to you by the Office of the Chief Financial Officer. The
newly assigned number is to be used for COPS Office administrative purposes only and should not be
used for IRS purposes.

41

COPS Hiring Program (CHP) Grant Owner's Manual

Federally Recognized Tribe
Tribal entities that are recognized and eligible for funding and services from the Bureau of Indian
Affairs (BIA) by virtue of their status as Indian Tribes. They are acknowledged to have the immunities
and privileges available to federally acknowledged Indian Tribes by virtue of their government-togovernment relationship with the United States, as well as the responsibilities, power, limitation, and
obligations of such tribes. For further information, contact: BIA, Division of Tribal Government Services,
MS-4631-MIB, 1849 C Street, N.W., Washington, DC 20240, 202.208.2475.
Geographic Names Information System (GNIS) ID
The Geographic Names Information System (GNIS) database is maintained by the U.S. Geological Survey,
U.S. Department of the Interior. The database assigns a unique, permanent feature identifier, the Feature
ID, which is the only standard federal key for integrating or reconciling feature data from multiple
datasets.
Grant Monitoring Specialist
COPS Grant Monitoring Specialists are trained and available to assist you in addressing any compliancerelated questions regarding your grant. Grant Monitoring Specialists plan and conduct site visits and
office-based grant reviews. During the life of your grant, you may be selected for a monitoring site
visit to assess your compliance with the terms and agreements of the grant program, to review your
community policing initiatives, and to provide technical and administrative support for your grant
award. Please contact the COPS Office Response Center at 800.421.6770 if you have any compliancerelated questions.
Grant Number
The grant number identifies your agency’s specific CHP grant, and can be found on your grant Award
Document. This number should be used as a reference when corresponding with the COPS Office. Your
grant number is in the following format: 2012-ULWX-0000 or 2012-UMWX-0000. The COPS Office tracks
grant information based upon this number.
Grant Program Specialist
COPS Grant Program Specialists are trained to assist you with implementing and maintaining your
grant. A Grant Program Specialist is assigned to your state, and is available to answer any questions that
you may have concerning the administrative aspects of your award. Your Grant Program Specialist can
assist you with such matters as requesting an extension on your grant or modifying the grant award. To
obtain the name and phone number of your Grant Program Specialist, please contact the COPS Office
Response Center at 800.421.6770.
Local Budget Cycle
Your agency’s fiscal year. Some common examples include January 1 to December 31, October 1 to
September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
Matching Funds
What a locality must contribute as a cash match toward total allowable project costs over the life of the
program. Under 2012 CHP, the matching funds must be paid with state, local, or other non-COPS funds
and may not be from any funds previously budgeted for law enforcement purposes. There is a minimum
25 percent matching fund requirement for 2012 CHP, unless waived in writing by the COPS Office.
Military Veteran
Under 2012 CHP, a military veteran is any individual who has served on active duty at any time in the
armed forces for a period of more than 180 consecutive days, any part of which occurred on or after
September 11, 2001, and who has been discharged or released from active duty in the armed forces
under honorable conditions. Under 2012 CHP, all officers hired under the new hire category must be
military veterans.

42

COPS Hiring Program (CHP) Grant Owner's Manual

Obligation of Funds
The COPS Office obligates federal funds when the grant Award Document is signed by the COPS
Director or his/her designated official. For the grantee, grant funds are obligated when monies are spent
for hiring approved personnel under the grant. The term “encumbrance” is often used at the local and
state levels to describe this type of transaction. Liquidated obligations are considered cash outlays or
monies actually spent. Unliquidated obligations are obligations incurred and recorded but not yet paid
(accrual basis of accounting) or not yet recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) Number
This number is assigned by the Federal Bureau of Investigation (FBI), and it is your agency’s unique
identifier. The first two letters are your state abbreviation, the next three numbers are your county’s
code, and the final two numbers identify your jurisdiction within your county. If your agency does not
have an ORI number assigned by the FBI, the COPS Office assigns a non-official ORI code to use as an
agency identifier (in such cases, the last two digits will be “ZZ”). It can be found on your grant Award
Document. When you contact the COPS Office with a question, please reference your ORI number (and/
or your grant number).
Primary Law Enforcement Authority
An agency with primary law enforcement authority is the agency that is the first responder to calls for
service, and has ultimate and final responsibility for the prevention, detection, and/or investigation of
violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994
The COPS Office is charged with fulfilling the mandates of this law. The purposes of the law are to:

• Increase the number of community policing officers on the beat
• Provide additional and more effective training to law enforcement officers to enhance their

problem-solving, service, and other skills needed in interacting with members of the community

• Encourage the development and implementation of innovative programs to permit members of
the community to assist law enforcement agencies in the prevention of crime

• Encourage the development of new technologies to assist law enforcement agencies in reorienting
the emphasis of their activities from reacting to crime to preventing crime.

Rehire
CHP provides funding to rehire full-time officers laid off (from any jurisdiction) and/or were scheduled
to be laid off on a specific future date at the time of grant application as a result of state, local, or BIA
budget reductions. A grantee may use CHP funding to rehire an experienced full-time officer, but any
additional costs higher than entry-level that your agency pays the rehired officer must be paid with local
agency funds, not CHP funds.
Retention Period
After 36 months of COPS funding, CHP grantees are required to retain each additional COPS-funded
position awarded using local, state, or other sources of non-COPS funds. Each awarded position must
be retained for at least 12 months following the conclusion of the 36 months of federal funding for that
position. This time span is referred to as the “retention period.”
Supplanting
COPS grant funds may not be used to supplant (replace) state, local, or BIA funds that would be made
available in the absence of federal COPS grant funding. CHP funds must be used to increase the amount
of state, local, or BIA funds otherwise budgeted for sworn officer positions, plus any additional state,
local, or BIA funds budgeted for these purposes.

43

COPS Hiring Program (CHP) Grant Owner's Manual

X. APPENDIXES
Appendix A – List of Source Documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C.
Consolidated Appropriations Act, 2010, Public Law 111-117

B. Secondary Sources
Code of Federal Regulations (CFR)/Office of Management and Budget (OMB):
4 C.F.R. Parts 101-105, Department of Justice/Government Accountability Office, “Joint Federal
Claims Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 66, “Uniform Administrative Requirements for Grants and Cooperative Agreements to
State and Local Governments”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
28 C.F.R. Part 70, “Uniform Administrative Requirements for Grants and Agreements with Institutions
of Higher Education, Hospitals, and Other Non-Profit Organizations”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management
Improvement Act of 1990”
2 C.F.R. Part 220 (OMB Circular A-21), “Cost Principles for Educational Institutions”
OMB Circular A-33, “Audits of Educational Institutions”
2 C.F.R. Part 225 (OMB Circular A-87), “Cost Principles for State and Local Governments”
2 C.F.R. Part 230 (OMB Circular A-122), “Cost Principles for Non-Profit Organizations”
OMB Circular A-129, “Managing Federal Credit Programs”
OMB Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”
48 C.F.R. Part 31.000, et seq. (FAR-31), “Cost Principles for Commercial Organizations”
Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”
44

COPS Hiring Program (CHP) Grant Owner's Manual

Appendix B – Assurances and Certifications
Assurances
Assurances
Several provisions of federal law and policy apply to all grant programs. The Office of
Community Oriented Policing Services needs to secure your assurance that the applicant will
comply with these provisions. If you would like further information about any of these
assurances, please contact your state’s COPS Grant Program Specialist at 800.421.6770.
By signing this form, the applicant assures that it will comply with all legal and administrative
requirements that govern the applicant for acceptance and use of federal grant funds. In
particular, the applicant assures us that:
1. It has been legally and officially authorized by the appropriate governing body (for
example, mayor or city council) to apply for this grant and that the persons signing the
application and these assurances on its behalf are authorized to do so and to act on its
behalf with respect to any issues that may arise during processing of this application.
2. It will comply with the provisions of federal law, which limit certain political activities of
grantee employees whose principal employment is in connection with an activity
financed in whole or in part with this grant. These restrictions are set forth in 5 U.S.C. §
1501, et seq.
3. It will comply with the minimum wage and maximum hours provisions of the Federal
Fair Labor Standards Act, if applicable.
4. It will establish safeguards, if it has not done so already, to prohibit employees from
using their positions for a purpose that is, or gives the appearance of being, motivated by
a desire for private gain for themselves or others, particularly those with whom they have
family, business or other ties.
5. It will give the Department of Justice or the Comptroller General access to and the right
to examine records and documents related to the grant.
6. It will comply with all requirements imposed by the Department of Justice as a condition
or administrative requirement of the grant, including but not limited to: the requirements
of 28 CFR Part 66 and 28 CFR Part 70 (governing administrative requirements for grants
and cooperative agreements); 2 CFR Part 225 (OMB Circular A-87), 2 CFR 220 (OMB
Circular A-21), 2 CFR Part 230 (OMB Circular A-122) and 48 CFR Part 31.000, et seq.
(FAR 31) (governing cost principles); OMB Circular A-133 (governing audits) and other
applicable OMB circulars; the applicable provisions of the Omnibus Crime Control and
Safe Streets Act of 1968, as amended; 28 CFR Part 38.1; the applicable COPS
Application Guidelines; the applicable COPS Grant Owner's Manuals; and with all other
applicable program requirements, laws, orders, regulations, or circulars.
7. It will, to the extent practicable and consistent with applicable law, seek, recruit and hire
qualified members of racial and ethnic minority groups and qualified women in order to
further effective law enforcement by increasing their ranks within the sworn positions in
the agency.

Revised January 2012

45

COPS Hiring Program (CHP) Grant Owner's Manual

8. It will not (and will require any subgrantees, contractors, successors, transferees, and
assignees not to), on the ground of race, color, religion, national origin, sex, disability, or
age, unlawfully exclude any person from participation in, deny the benefits of or
employment to any person, or subject any person to discrimination in connection with
any programs or activities funded in whole or in part with federal funds. These civil
rights requirements are found in the non-discrimination provisions of Title VI of the Civil
Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and
Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the
Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age Discrimination Act of
1975 (42 U.S.C. §6101, et seq.); Title IX of the Education Amendments of 1972, as
amended (20 U.S.C. 1681 et seq.); and the corresponding DOJ regulations implementing
those statutes at 28 C.F.R. part 42 (subparts C, D, E, G, and I). It will also comply with
Executive Order 13279 Equal Treatment for Faith-Based Organizations and its
implementing regulations at 28 C.F.R Part 38, which requires equal treatment of religious
organizations in the funding process and nondiscrimination of beneficiaries by FaithBased Organizations on the basis of belief or non-belief.
A. In the event that any court or administrative agency makes a finding of
discrimination on grounds of race, color, religion, national origin, gender,
disability or age against the applicant after a due process hearing, it agrees to
forward a copy of the finding to the Office for Civil Rights, Office of Justice
Programs, 810 7th Street, NW, Washington, D.C. 20531.
B. If your organization has received an award for $500,000 or more and has 50 or
more employees, then it has to prepare an Equal Employment Opportunity Plan
(EEOP) and submit it to the Office for Civil Rights (“OCR”), Office of Justice
Programs, 810 7th Street, N.W., Washington, DC 20531, for review within 60
days of the notification of the award. If your organization received an award
between $25,000 and $500,000 and has 50 or more employees, your organization
still has to prepare an EEOP, but it does not have to submit the EEOP to OCR for
review. Instead, your organization has to maintain the EEOP on file and make it
available for review on request. In addition, your organization has to complete
Section B of the Certification Form and return it to OCR. If your organization
received an award for less than $25,000; or if your organization has less than 50
employees, regardless of the amount of the award; or if your organization is a
medical institution, educational institution, nonprofit organization or Indian tribe,
then your organization is exempt from the EEOP requirement. However, your
organization must complete Section A of the Certification Form and return it to
OCR.

Revised January 2012

46

COPS Hiring Program (CHP) Grant Owner's Manual

9. Pursuant to Department of Justice guidelines (June 18, 2002 Federal Register (Volume
67, Number 117, pages 41455–41472)), under Title VI of the Civil Rights Act of 1964, it
will ensure meaningful access to its programs and activities by persons with limited
English proficiency.
10. It will ensure that any facilities under its ownership, lease or supervision which shall be
utilized in the accomplishment of the project are not listed on the Environmental
Protection Agency’s (EPA) list of Violating Facilities and that it will notify us if advised
by the EPA that a facility to be used in this grant is under consideration for such listing
by the EPA.
11. If the applicant’s state has established a review and comment procedure under Executive
Order 12372 and has selected this program for review, it has made this application
available for review by the state Single Point of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the
COPS Office for submission to the Office of Management and Budget for clearance
under the Paperwork Reduction Act of 1995 if required.
13. It will comply with the Human Subjects Research Risk Protections requirements of 28
CFR Part 46 if any part of the funded project contains non-exempt research or statistical
activities which involve human subjects and also with 28 CFR Part 22, requiring the
safeguarding of individually identifiable information collected from research participants.
14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and
programs for employees when operating agency-owned, rented or personally-owned
vehicles.
15. It will not use COPS funds to supplant (replace) state, local, or Bureau of Indian Affairs
funds that otherwise would be made available for the purposes of this grant, as
applicable.
16. If the awarded grant contains a retention requirement, it will retain the increased officer
staffing level and/or the increased officer redeployment level, as applicable, with state or
local funds for a minimum of 12 months following expiration of the grant period.
17. It will not use any federal funding directly or indirectly to influence in any manner a
Member of Congress, a jurisdiction, or an official of any government, to favor, adopt, or
oppose, by vote or otherwise, any legislation, law ratification, policy or appropriation
whether before or after the introduction of any bill, measure, or resolution proposing such
legislation, law, ratification, policy or appropriation as set forth in the Anti-Lobby Act,
18 U.S.C. 1913.
18. In the event that a portion of grant reimbursements are seized to pay off delinquent
federal debts through the Treasury Offset Program or other debt collection process, it
agrees to increase the non-federal share (or, if the awarded grant does not contain a cost
sharing requirement, contribute a non-federal share) equal to the amount seized in order
to fully implement the grant project.
19. None of the funds made available under the FY2012 Appropriations Act (Public Law
112-55) may be distributed to the Association of Community Organizations for Reform
Now (ACORN) or its subsidiaries.

Revised January 2012
47

COPS Hiring Program (CHP) Grant Owner's Manual

False statements or claims made in connection with COPS grants (including cooperative
agreements) may result in fines, imprisonment, disbarment from participating in federal grants or
contracts, and/or any other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations
under this grant.
__________________________________________
___________________________
Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)

______________________________________________
Signature of Government Executive/Financial Official
(For your electronic signature, please type in your name)

Revised January 2012
48

_____________________________
Date

COPS Hiring Program (CHP) Grant Owner's Manual

2012 COPS CertificationsIMP.docx

Certifications
Certifications

Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Federal
Taxes and Assessments; Drug-Free Workplace Requirements; and Coordination with
Affected Agencies.
Although the Department of Justice has made every effort to simplify the application process,
other provisions of federal law require us to seek your agency’s certification regarding certain
matters. Applicants should read the regulations cited below and the instructions for certification
included in the regulations to understand the requirements and whether they apply to a particular
applicant. Signing this form complies with certification requirements under 28 CFR Part 69,
“New Restrictions on Lobbying,” 2 CFR Part 2867, “Nonprocurement Debarment and
Suspension,” the applicable appropriations Acts, 28 CFR Part 83, “Government-Wide
Requirements for Drug-Free Workplace (Grants),” and the coordination requirements of the
Public Safety Partnership and Community Policing Act of 1994. The certifications shall be
treated as a material representation of fact upon which reliance will be placed when the
Department of Justice determines to award the covered grant.
1. Lobbying
As required by Section 1352, Title 31 of the U.S. Code, and implemented at 28 CFR Part 69, for
persons entering into a grant or cooperative agreement over $100,000, as defined at 28 CFR Part
69, the applicant certifies that:
A. No federal appropriated funds have been paid or will be paid, by or on behalf of the
undersigned, to any person for influencing or attempting to influence an officer or
employee of any agency, a member of Congress, an officer or employee of Congress, or
an employee of a member of Congress in connection with the making of any federal
grant; the entering into of any cooperative agreement; and the extension, continuation,
renewal, amendment or modification of any federal grant or cooperative agreement;
B. If any funds other than federal appropriated funds have been paid or will be paid to any
person for influencing or attempting to influence an officer or employee of any agency, a
member of Congress, an officer or employee of Congress, or an employee of a member
of Congress in connection with this federal grant or cooperative agreement, the
undersigned shall complete and submit Standard Form - LLL, “Disclosure of Lobbying
Activities,” in accordance with its instructions; and
C. The undersigned shall require that the language of this certification be included in the
award documents for all subawards at all tiers (including subgrants, contracts under
grants and cooperative agreements, and subcontracts) and that all sub-recipients shall
certify and disclose accordingly.

Revised January 2012
49

2012 COPS CertificationsIMP.docx

COPS Hiring Program (CHP) Grant Owner's Manual

2. Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
Pursuant to Executive Order 12549, Debarment and Suspension, as implemented at 2 CFR Part
2867, for prospective participants in primary covered transactions, as defined at 2 CFR Part
2867.20(a), and other requirements, the applicant certifies that it and its principals:
A. Are not presently debarred, suspended, proposed for debarment, declared ineligible,
sentenced to a denial of federal benefits by a state or federal court, or voluntarily
excluded from covered transactions by any federal department or agency;
B. Have not within a three-year period preceding this application been convicted of a felony
criminal violation under any Federal law, or been convicted or had a civil judgment
rendered against them for commission of fraud or a criminal offense in connection with
obtaining, attempting to obtain, or performing a public (federal, state or local) or private
agreement or transaction; violation of federal or state antitrust statutes or commission of
embezzlement, theft, forgery, bribery, falsification or destruction of records, making false
statements, tax evasion or receiving stolen property, making false claims, or obstruction
of justice, or commission of any offense indicating a lack of business integrity or
business honesty that seriously and directly affects your present responsibility;
C. Are not presently indicted for or otherwise criminally or civilly charged by a
governmental entity (federal, state or local) with commission of any of the offenses
enumerated in paragraph (A)(ii) of this certification; and
D. Have not within a three-year period preceding this application had one or more public
transactions (federal, state or local) terminated for cause or default.
3. Federal Taxes and Assessments
A. If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to
the best of its knowledge and belief, the applicant has filed all Federal tax returns
required during the three years preceding the certification, has not been convicted of a
criminal offense under the Internal Revenue Code of 1986, and has not, more than 90
days prior to certification, been notified of any unpaid Federal tax assessment for which
the liability remains unsatisfied, unless the assessment is the subject of an installment
agreement or offer in compromise that has been approved by the Internal Revenue
Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.
B. The applicant certifies that it does not have any unpaid Federal tax liability that has been
assessed, for which all judicial and administrative remedies have been exhausted or have
lapsed, and that is not being paid in a timely manner pursuant to an agreement with the
authority responsible for collecting the tax liability.

Revised January 2012

50

COPS Hiring Program (CHP) Grant Owner's Manual

2012 COPS CertificationsIMP.docx

4. Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 CFR Part 83, for
grantees/recipients, as defined at 28 CFR Part 83.660 A. The applicant certifies that it will, or will continue to, provide a drug-free workplace by:
(i) Publishing a statement notifying employees that the unlawful manufacture,
distribution, dispensing, possession or use of a controlled substance is prohibited in the
grantee’s workplace and specifying the actions that will be taken against employees for
violation of such prohibition;
(ii) Establishing an on-going drug-free awareness program to inform employees about (a) The dangers of drug abuse in the workplace;
(b) The grantee’s policy of maintaining a drug-free workplace;
(c) Any available drug counseling, rehabilitation and employee assistance programs;
and
(d) The penalties that may be imposed upon employees for drug-abuse violations
occurring in the workplace;
(iii) Making it a requirement that each employee to be engaged in the performance of the
grant be given a copy of the statement required by paragraph (i);
(iv)Notifying the employee in the statement required by paragraph (i) that, as a condition
of employment under the grant, the employee will –
(a) Abide by the terms of the statement; and
(b) Notify the employer in writing of his or her conviction for a violation of a criminal
drug statute occurring in the workplace no later than five calendar days after such
conviction;
(v) Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such
conviction. Employers of convicted employees must provide notice, including position
title, to: COPS Office, 1100 Vermont Ave., NW, Washington, D.C. 20530. Notice shall
include the identification number(s) of each affected grant;
(vi) Taking one of the following actions, within 30 calendar days of receiving notice
under subparagraph (iv)(b), with respect to any employee who is so convicted (a) Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as
amended; or
(b) Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health,
law enforcement or other appropriate agency;
(vii) Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).

Revised January 2012

51

COPS Hiring Program2012
(CHP) Grant
Owner's
Manual
COPS
CertificationsIMP.docx

Grantee Agency Name and Address:
B. The grantee may insert in the space provided below the site(s) for the performance of
work done in connection with the specific grant:
Place of performance (street address, city, county, state, zip code)
_______________________________________________
_______________________________________________
Check ◽ if there are workplaces on file that are not identified here.
5. Coordination
The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify
that there has been appropriate coordination with all agencies that may be affected by the
applicant’s grant proposal if approved. Affected agencies may include, among others, the Office
of the United States Attorney, state or local prosecutors, or correctional agencies. The applicant
certifies that there has been appropriate coordination with all affected agencies.
Where the applicant is unable to certify to any of the statements in this Certifications form, he or
she shall attach an explanation to this application regarding the particular statement that cannot
be certified. Please check here ◽ if an explanation is attached to this application. Please note
that the applicant is still required to sign the Certifications form to certify to all the other
applicable statements.
Grantee Agency Name and Address:
_____________________________________________________________________________________
_____________________________________________________________________________________

Grantee IRS/ Vendor Number: ______________________________
False statements or claims made in connection with COPS grants (including cooperative
agreements) may result in fines, imprisonment, disbarment from participating in federal grants or
contracts, and/or any other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations
under this grant.
__________________________________________________ ___________________________
Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)
__________________________________________________ ___________________________
Signature of Government Executive/Financial Official
Date
(For your electronic signature, please type in your name)

Revised January 2012
52

COPS Hiring Program (CHP) Grant Owner's Manual

Appendix C – Community Policing Defined

Community policing is a philosophy that promotes organizational strategies, which support the
systematic use of partnerships and problem-solving techniques, to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime.

Problem Solving
The process of engaging in the proactive and systematic examination of identified problems to develop
effective responses that are evaluated rigorously.

• Scanning: Identifying and prioritizing problems
• Analysis: Analyzing
• Response: Responding to problems
• Assessment: Assessing problem-solving initiatives
• Using the crime triangle to focus on immediate conditions (victim/offender/location)
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather
than responding to crime only after it occurs, community policing encourages agencies to proactively
develop solutions to the immediate underlying conditions contributing to public safety problems.
Problem solving must be infused into all police operations and guide decision-making efforts. Agencies
are encouraged to think innovatively about their responses and view making arrests as only one of
a wide array of potential responses. A major conceptual vehicle for helping officers to think about
problem solving in a structured and disciplined way is the SARA (Scanning, Analysis, Response, and
Assessment) problem-solving model.

Scanning: Identifying and Prioritizing Problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem,
determine the scope of seriousness of the problem, and establish baseline measures. An inclusive list
of stakeholders for the selected problem is typically identified in this phase. A problem can be thought
of as two or more incidents similar in one or more ways and that is of concern to the police and the
community. Problems can be a type of behavior, a place, a person or persons, a special event or time, or
a combination of any of these. The police, with input from the community, should identify and prioritize
concerns.

Analysis: Analyzing
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current
responses, establish correlation, and develop an understanding of cause and effect. As part of
the analysis phase, it is important to find out as much as possible about each aspect of the crime
triangle by asking Who? What? When? Where? How? Why? and Why Not? about the victim, offender,
and crime location.

Response: Responding to Problems
The response phase of the SARA model involves developing and implementing strategies to address
an identified problem by searching for strategic responses that are both broad and uninhibited. The
response should follow logically from the knowledge learned during the analysis and should be tailored
to the specific problem. The goals of the response can range from either totally eliminating the problem,
substantially reducing the problem, reducing the amount of harm caused by the problem, or improving
the quality of community cohesion.

53

COPS Hiring Program (CHP) Grant Owner's Manual

Assessment: Assessing Problem-solving Initiatives
Assessment attempts to determine if the response strategies were successful by determining if the
problem declined and if the response contributed to the decline. This information not only assists the
current effort but also gathers data that build knowledge for the future. Strategies and programs can be
assessed for process, outcomes, or both. If the responses implemented are not effective, the information
gathered during analysis should be reviewed. New information may have to be collected before new
solutions can be developed and tested. The entire process should be viewed as circular rather than
linear.

Using the Crime Triangle to Focus on Immediate Conditions (Victim/Offender/Location)
To understand a problem, many problem solvers have found it useful to visualize links among the
victim, offender, and location (the crime triangle) and those aspects that could have an impact on
them—for example, capable guardians for victims, handlers for offenders, and managers for locations.
Rather than addressing root causes of a problem, the police focus on the factors that are within their
reach, such as limiting criminal opportunities and access to victims, increasing guardianship, and
associating risk with unwanted behavior.

Community Partnerships
Collaborative partnerships between the law enforcement agency and the individuals and organizations
they serve to develop solutions to problems and increase trust in police.

• Other Government Agencies
• Community Members/Groups
• Non-profits/Service Providers
• Private Businesses
• Media
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing public safety problems.

Other Government Agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole, public works departments, neighboring law enforcement agencies,
health and human services, child support, ordinance enforcement, and schools.

Community Members/Groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists,
formal and informal community leaders, residents, visitors and tourists, and commuters—are a valuable
resource for identifying community concerns. Partnerships with these factions of the community can
engage the community in achieving specific goals at town hall meetings, neighborhood association
meetings, decentralized offices/storefronts in the community, and team beat assignments.

54

COPS Hiring Program (CHP) Grant Owner's Manual

Non-profits/Service Providers
Advocacy and community-based organizations that provide services to the community and advocate
on its behalf can be powerful partners. These groups often work with or are composed of individuals
who share certain interests and can include such entities as victims groups, service clubs, support
groups, issue groups, advocacy groups, and the faith community.

Private Businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear on problems of mutual concern. Businesses
can help identify problems and provide resources for responses, often including their own security
apparatus and community outreach. The local chamber of commerce can also assist in disseminating
information about police and business partnerships and initiatives.

Media
The media represent a powerful mechanism by which to communicate with the community. It can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational Transformation
The alignment of organizational management, structure, personnel, and information systems to support
community partnerships and proactive problem solving.

Agency Management

• Climate and culture
• Leadership
• Labor relations
• Decision-making
• Strategic planning
• Policies
• Organizational evaluations
• Transparency
• Organizational Structure
• Geographic assignment of officers
• Despecialization
• Resources and finances
Personnel

• Recruitment, hiring, and selection
• Personnel supervision/evaluations
• Training
Information Systems (Technology)

• Communication/access to data
• Quality and accuracy of data

55

COPS Hiring Program (CHP) Grant Owner's Manual

The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community
policing. It encourages the application of modern management practices to increase efficiency and
effectiveness. Community policing emphasizes changes in organizational structures to institutionalize
its adoption and infuse it throughout the entire department, including the way the department is
managed and organized, its personnel, and its technology.

Agency Management
Under the community policing model, police management needs to infuse community policing ideals
throughout the agency by making a number of critical changes in climate and culture, leadership,
formal labor relations, decentralized decision-making and accountability, strategic planning, policing
and procedures, organizational evaluations, and increased transparency.

Climate and Culture
Changing the climate and culture means supporting a proactive orientation that values systematic
problem solving and partnerships. Formal organizational changes should support the informal
networks and communication that take place within agencies to support this orientation.

Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement
community policing, and they use their position to influence and educate others about it. Leaders,
therefore, must constantly emphasize and reinforce community policing’s vision, values, and mission
within their organization and support and articulate a commitment to community policing as the
dominant way of doing business.

Labor Relations
If community policing is going to be effective, police unions and similar forms of organized labor
need to be a part of the process and function as partners in the adoption of the community policing
philosophy. Including labor groups in agency changes can ensure support for the changes that are
imperative to community policing implementation.

Decision-making
Community policing calls for decentralization both in command structure and decision-making.
Decentralized decision-making allows front-line officers to take responsibility for their role in
community policing. When an officer is able to create solutions to problems and take risks, he or she
ultimately feels accountable for those solutions and assumes a greater responsibility for the well-being
of the community. Decentralized decision-making involves flattening the hierarchy of the agency,
increasing tolerance for risk-taking in problem-solving efforts, and allowing officers discretion in
handling calls. In addition, providing sufficient authority to coordinate various resources to attack a
problem and allowing the officers the autonomy to establish relationships with the community will help
define problems and develop possible solutions.

Strategic Planning
The department should have a written statement reflecting a department-wide commitment to
community policing and a plan that matches operational needs to available resources and expertise. If a
strategic plan is to have value, the members of the organization should be well-versed in it and be able
to give examples of their efforts that support the plan. Components such as the organization’s mission
and value statement should be simple and communicated widely. Everything should connect back to
this plan.

56

COPS Hiring Program (CHP) Grant Owner's Manual

Policies
Community policing affects the nature and development of department policies and procedures to
ensure that community policing principles and practices have an effect on activities on the street.
Problem solving and partnerships, therefore, should become institutionalized in policies, along with
corresponding sets of procedures, where appropriate.

Organizational Evaluations
In addition to the typical measures of police performance (arrest, response times, tickets issued, and
crime rates), community policing calls for a broadening of police outcome measures to include such
things as community satisfaction, less fear of crime, the alleviation of problems, and improvement in
quality of life. Community policing calls for a more sophisticated approach to evaluation—one that
looks at how feedback information is used, not only how it measures outcomes.

Transparency
Community policing involves decision-making processes that are more open than traditional policing.
If the community is to be a full partner, the department needs mechanisms for readily sharing relevant
information on crime and social disorder problems as well as police operations with the community.

Organizational Structure
It is important that the organizational structure of the agency ensures that local patrol officers have
decision-making authority and are accountable for their actions. This can be achieved through
long-term assignments, the development of officers who are “generalists,” and using special units
appropriately.

Geographic Assignment of Officers
With community policing, there is a shift to the long-term assignment of officers to specific
neighborhoods or areas. Geographic deployment plans can help enhance customer service and
facilitate more contact between police and citizens, thus establishing a strong relationship and mutual
accountability. Beat boundaries should correspond to neighborhood boundaries and other government
services should recognize these boundaries when coordinating government public-service activities.

Despecialization
To achieve community policing goals, officers have to be able to handle multiple responsibilities and
take a team approach to collaborative problem solving and partnering with the community. Community
policing encourages its adoption agency-wide, not just to special units, although there may be a need
for some specialist units that are tasked with identifying and solving particularly complex problems or
managing complex partnerships.

Resources and Finances
Agencies have to devote the necessary human and financial resources to support community policing
to ensure that problem-solving efforts are robust and that partnerships are sustainable and effective.

Personnel
The principles of community policing need to be infused throughout the entire personnel system of
an agency, including recruitment, hiring, selection, and retention of all law enforcement agency staff,
including sworn officers, nonsworn officers, civilians, and volunteers, as well as personnel evaluations,
supervision, and training.

57

COPS Hiring Program (CHP) Grant Owner's Manual

Recruitment, Hiring, and Selection
Agencies need a systematic means of incorporating community policing elements into their
recruitment, selection, and hiring processes. Job descriptions should recognize community policing
and problem-solving responsibilities and encourage the recruitment of officers who have a “spirit of
service,” instead of only a “spirit of adventure.” A community policing agency also has to thoughtfully
examine where it is looking for recruits, whom it is recruiting and hiring, and what is being tested. Some
community policing agencies also look for involvement of the community in this process through the
identification of competencies and participation in review boards.

Personnel Supervision/Evaluations
Tie performance evaluations to community policing principles and activities that are incorporated into
job descriptions. Performance, reward, and promotional structures should support sound problemsolving activities, proactive policing and community collaboration, and citizen satisfaction with police
services.

Training
Training at all levels—academy, field, and in-service—must support community policing principles
and tactics. It also needs to encourage creative thinking, a proactive orientation, communication and
analytical skills, and techniques for dealing with quality-of-life concerns and maintaining order. Officers
can be trained to identify and correct conditions that could lead to crime, raise public awareness, and
engage the community in finding solutions to problems. Field training officers and supervisors need to
learn how to encourage problem solving and help officers learn from other problem-solving initiatives.
Until community policing is institutionalized in the organization, training in its fundamental principles
will need to take place regularly.

Information Systems (Technology)
Community policing is information-intensive and technology plays a central role in helping to provide
ready access to quality information. Accurate and timely information makes problem-solving efforts
more effective and ensures that officers are informed about the crime and community conditions
of their beat. In addition, technological enhancements can greatly assist with improving two-way
communication with citizens and in developing agency accountability systems and performance
outcome measures.

Communication/Access to Data
Technology provides agencies with the ability to communicate externally with the public and internally
with their own staff. To communicate with the public, community policing encourages agencies to
develop two-way communication systems through the Internet to provide online reports, reverse 911
and e-mail alerts, discussion forums, and feedback on interactive applications (surveys, maps), thereby
creating ongoing dialogs and increasing transparency.
Technology also encourages effective internal communication through memos, reports, newsletters,
e-mail and enhanced incident reporting, dispatch functions, and communications interoperability with
other entities for more efficient operations. Community policing advocates the use of technology to
develop accountability and performance measurement systems that are timely and contain accurate
metrics and a broad array of measures and information.

58

COPS Hiring Program (CHP) Grant Owner's Manual

Community policing also promotes the use of technology to provide officers with ready access to
timely information on crime and community characteristics within their beats, either through laptop
computers in their patrol cars or through personal data devices. In addition, technology can support
crime/problem analysis functions by enabling agencies to gather information on greater aspects of
events including more detailed information on offenders, victims, crime locations, and quality-of-life
concerns, and to further enhance analysis.

Quality and Accuracy of Data
Information is only as good as its source and, therefore, it is not useful if it is not of high quality
and accurate. Community policing encourages agencies to put safeguards in place to ensure that
information from various sources is collected in a systematic fashion and entered into central systems
that are linked to one another and checked for accuracy so that the information can be used effectively
for strategic planning, problem solving, and performance measurement.

59

COPS Hiring Program (CHP) Grant Owner's Manual

Appendix D – COPS Hiring Program (CHP) File Management:
Documents to Maintain in CHP Grant File

Records must be maintained throughout the 3-year CHP grant period and for at least 3 years following
the official closeout of the CHP grant.
GRANT PROGRAM____CHP_________GRANT # ______________________________________
GRANT AWARD START DATE_____________ORIGINAL AWARD END DATE____________
EXTENDED AWARD END DATE (if applicable)________________________
_____	COPY OF GRANT APPLICATION (You can access the final copy of your CHP application through
the COPS website at www.cops.usdoj.gov, using the Account Access link, print a copy of the
application, and keep it with your agency’s CHP grant records.)
_____

COPY OF GRANT AWARD DOCUMENT

_____

FINANCIAL CLEARANCE MEMO

_____	GRANT AWARD MODIFICATION APPROVAL LETTERS (w/ Revised Budget Information) AND/OR
GRANT EXTENSION APPROVAL LETTERS (if applicable)
_____

QUARTERLY FEDERAL FINANCIAL REPORT – SF-425 (for each quarter of the grant period)

_____

PROGRAMMATIC PROGRESS REPORTS

• CHP Quarterly Progress Report(s) (for each quarter of the grant period)
• Closeout Report
_____

SUPPORTING DOCUMENTATION FOR DRAWDOWNS

• W2 Employee Forms (Copy)
• Records of salary / approved fringe benefits rates for each person hired under the grant
• Records of hire dates for each person hired under the grant
• Payroll records / Time & attendance records
• Postal receipts / FAX transmission reports (to prove submission dates)
• Log of reimbursement requests made via GPRS
• Copies of checks or wire transfer documents (if applicable)
• Copies of financial office journal entries (if applicable)
_____

ADDITIONAL SUPPORTING DOCUMENTATION FOR NEW HIRES

• Copy of Certificate of Release or Discharge from Active Duty (DD-214)

60

COPS Hiring Program (CHP) Grant Owner's Manual

_____

ADDITIONAL SUPPORTING DOCUMENTATION FOR REHIRES

• Records of the date of lay-off(s)
• Records demonstrating the reason(s) for the lay-off(s), specifically showing fiscal reasons

that are unrelated to the availability or receipt of CHP funds. [Records that may be used to
prove that scheduled lay-offs are occurring for local economic reasons that are unrelated
to the availability of CHP grant funds may include (but are not limited to) council or
departmental meeting minutes, memoranda, notices, or orders discussing the lay-offs;
notices provided to the individual officers regarding the date(s) of the lay-offs; and/or
budget documents ordering departmental and/or jurisdiction-wide budget cuts.]

• Records demonstrating that your agency continued funding the officers with local funds
until the date of the scheduled lay-offs and did not draw down on CHP funding for the
positions until the lay-offs otherwise would have occurred.

• Records demonstrating that your agency paid any higher-than-entry-level salary and

benefits costs to rehired officers with local funds and used CHP funds only for the approved
entry-level salary and benefits package.

_____

SUPPORTING DOCUMENTATION FOR RETENTION

• Records (e.g., council meeting minutes) demonstrating that your agency plans to retain.
• Personnel records (e.g., employee action forms) with the employment dates of each officer.
[If a position becomes vacant during the grant and/or retention period, your agency must
maintain records of the employment dates of any new officer(s) hired to fill the position.]

• Records demonstrating that your agency took timely and active steps to fill all vacancies
occurring during the retention period in accordance with the agency’s standard hiring
practices and procedures.

• Records demonstrating the date each officer position was retained with local funds and that
each position was retained with local funds for at least 12 months following the 36-month
grant period.

_____

GRANT CORRESPONDENCE (All other general correspondence between COPS and grantee)

_____

MEDIA REPORTS
[Newspaper clippings, magazine articles, certificates, and/or other noteworthy items should be
included to illustrate achievements and successes of the grant program, such as community
policing highlights and other grant-related accomplishments. In addition, any CDs, DVDs,
electronic newsletters, brochures, website addresses, and/or other similar information
published in connection with the grant should be referenced.]

61

COPS Hiring Program (CHP) Grant Owner's Manual

In the event of a COPS grant monitoring review, the following information should be retained:

Reduction-in-Force Review

• The number of sworn officer positions (both full-time and part-time) funded in the agency’s
budget with local or other non-COPS funding during each fiscal year as of the threshold
review date (please note that this may include vacant but funded positions).

• Identify the current number of vacancies among the agency’s locally-funded sworn

personnel, the dates on which the positions were vacated, whether the agency intends to
fill the vacancies, and the steps, if any, which have been taken to fill the vacancies.

• Provide supporting documentation from the time the reduction-in-force occurred

indicating the reason(s) for the reduction-in-force (examples of supporting documentation
may include minutes from council meetings, budget directives, contemporaneous
memoranda, etc.).

• Identify the number of COPS-funded officers the agency currently employs.
• Documentation regarding whether other local departments in the city/township have
experienced similar manpower or budget reductions for the same reasons as the PD.

• Letters from the agency’s government executive and law enforcement executive explaining
the reduction-in-force and addressing whether the reduction-in-force was unrelated to the
receipt of the COPS Office CHP funding and therefore would have occurred even in the
absence of the CHP grant.

• Provide a request to continue implementing all applicable COPS Office grants (identifying
which grants are in place) despite the reduction-in-force.

Failure to Retain Review

• Evidence to show that attempts have failed to add the COPS-funded positions to a request

for local funding during local budget negotiations; attempts have failed to obtain other
non-federal funding sources (such as state grants) to support the additional positions at
the termination of the COPS Office grant; and attempts have failed to seek additional law
enforcement funding from private sources, including corporate, non-profit, and foundation
donations or grants.

• Documentation of any of the following mitigating circumstances that may have hindered

agency attempts to implement the retention plan: evidence to show that the jurisdiction
has been declared bankrupt by a court of law; jurisdiction has been placed in receivership,
or its functional equivalent, by the state or federal government; jurisdiction has been
declared a financially distressed area by its state; budgetary imbalance or expenditure
cutbacks resulting in significant reductions in other services provided by the agency or
significant lay-offs of the agency’s personnel; extraordinary and unanticipated nonrecurring
expenses and/or loss of revenue (including closure or relocation of major employers)
resulting in a material effect on the jurisdiction’s fiscal condition; significant downgrading
of the jurisdiction’s bond rating for fiscal-related reasons; filing for bankruptcy, receivership,
or similar measure, with the request for relief pending; location within an area in which a
declaration of major disaster has been made pursuant to the Robert T. Stafford Disaster
Relief and Emergency Assistance Act; and/or other events or conditions demonstrating

severe fiscal distress.

62

COPS Hiring Program (CHP) Grant Owner's Manual

Excess Cash Review

• Identify the total amount of grant funding drawn down from the grant.
• Summary and supporting documentation of how the agency expended grant funding.
• Revised Federal Financial Reports.
Unallowable/Unsupported Costs Review

• Payroll ledgers for all expenses charged to the grant.
Community Policing Review

• Brochures, newsletters, or any documents detailing the agency’s community policing efforts
as specified in your grant application, particularly in the following key areas:

—— Organizational Commitment
◾◾ Community policing principles found in mission and values statements, policy and
procedures manuals, etc.
◾◾ Community policing training information from the academy.
—— Problem Solving Activities
◾◾ Building on information systems to enhance crime analysis capabilities.
◾◾ Identifying crime problems by looking at crime trends.
◾◾ Identifying crime problems with members of the community or other government
agencies.
◾◾ Preventing crime by focusing on conditions that lead to crime.
—— Community Partnerships
◾◾ Meetings with community members to learn about specific problems.
◾◾ Locating offices or stations within neighborhoods.
◾◾ Use of volunteers.
◾◾ Providing community policing training to citizens.
◾◾ Police participation in community organization working groups and/or special
programs for schools and other interest groups which enhance crime prevention.

63

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street, N.E.
Washington, DC 20530
To obtain details on COPS programs, call the COPS Office Response Center at 800.421.6770.
Visit COPS Online at www.cops.usdoj.gov.

June 1, 2012

